Exhibit 10.1

 

--------------------------------------------------------------------------------

 

CREDIT AND SECURITY AGREEMENT

 

among

 

MTC TECHNOLOGIES, INC.,

a Delaware corporation

 

and

 

MTC TECHNOLOGIES, INC.,

an Ohio corporation,

as Borrowers,

 

THE FINANCIAL INSTITUTIONS NAMED HEREIN,

as Banks,

 

and

 

NATIONAL CITY BANK,

as Lead Arranger and Administrative Agent,

 

BRANCH BANKING AND TRUST COMPANY,

as Syndication Agent,

 

KEYBANK NATIONAL ASSOCIATION,

as Co-Documentation Agent

 

and

 

FIFTH THIRD BANK,

as Co-Documentation Agent

 

--------------------------------------------------------------------------------

 

dated as of

April 21, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I. DEFINITIONS

   1

Section 1.1.

   Definitions    1

Section 1.2.

   Accounting Terms    22

Section 1.3.

   Terms Generally    22

Section 1.4.

   USA Patriot Act Notification.    22

ARTICLE II. AMOUNT AND TERMS OF CREDIT

   22

Section 2.1.

   Amount and Nature of Credit.    22

Section 2.2.

   Revolving Credit. (a) Revolving Loans    23

Section 2.3.

   Term Loan.    26

Section 2.4.

   Swing Loans.    26

Section 2.5.

   Interest.    27

Section 2.6.

   Evidence of Indebtedness.    28

Section 2.7.

   Notice of Credit Event; Funding of Loans.    29

Section 2.8.

   Payment on Notes and Other Obligations.    30

Section 2.9.

   Prepayment.    31

Section 2.10.

   Commitment and Other Fees.    31

Section 2.11.

   Modification of Revolving Credit Commitments.    32

Section 2.12.

   Computation of Interest and Fees    32

Section 2.13.

   Mandatory Payment.    32

Section 2.14.

   Liability of Borrowers.    33

Section 2.15.

   Waivers of Each Borrower    33

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO LIBOR LOANS; INCREASED CAPITAL;
TAXES.

   34

Section 3.1.

   Requirements of Law.    34

Section 3.2.

   Taxes.    35

Section 3.3.

   Funding Losses    36

Section 3.4.

   LIBOR Rate Lending Unlawful; Inability to Determine Rate.    37

ARTICLE IV. CONDITIONS PRECEDENT

   38

Section 4.1.

   Conditions to Each Credit Event    38

Section 4.2.

   Conditions to the First Credit Event    38

Section 4.3.

   Post-Closing Condition    40

ARTICLE V. COVENANTS

   40

Section 5.1.

   Insurance    40

Section 5.2.

   Money Obligations    41

Section 5.3.

   Financial Statements and Information    41

Section 5.4.

   Financial Records    42

Section 5.5.

   Franchises; Change in Business.    42

Section 5.6.

   ERISA Compliance    42

Section 5.7.

   Financial Covenants.    43

 

i



--------------------------------------------------------------------------------

Section 5.8.

   Borrowing    44

Section 5.9.

   Liens    44

Section 5.10.

   Regulations U and X    45

Section 5.11.

   Investments and Loans    45

Section 5.12.

   Merger and Sale of Assets    46

Section 5.13.

   Acquisitions    46

Section 5.14.

   Notice    47

Section 5.15.

   Environmental Compliance    47

Section 5.16.

   Affiliate Transactions    47

Section 5.17.

   Use of Proceeds    47

Section 5.18.

   Corporate Names and Location of Collateral    47

Section 5.19.

   Restricted Payments    48

Section 5.20.

   Subsidiaries Guaranties; Pledge of Stock.    48

Section 5.21.

   Property Acquired Subsequent to the Closing Date and Right to Take Additional
Collateral.    48

Section 5.22.

   Collateral    50

Section 5.23.

   Restrictive Agreements    52

Section 5.24.

   Other Covenants    52

Section 5.25.

   Amendment of Organizational Documents    52

Section 5.26.

   Interest Rate Protection    52

Section 5.27.

   Federal Assignment of Claims Act    52

Section 5.28.

   Department of Defense Account    52

ARTICLE VI. SECURITY

   53

Section 6.1.

   Security Interest in Collateral.    53

Section 6.2.

   Collections and Receipt of Proceeds by Borrowers    53

Section 6.3.

   Collections and Receipt of Proceeds by Agent    54

Section 6.4.

   Use of Inventory and Equipment    54

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

   55

Section 7.1.

   Corporate Existence; Subsidiaries; Foreign Qualification    55

Section 7.2.

   Corporate Authority    55

Section 7.3.

   Compliance with Laws    55

Section 7.4.

   Litigation and Administrative Proceedings    56

Section 7.5.

   Title to Assets    56

Section 7.6.

   Liens and Security Interests    56

Section 7.7.

   Tax Returns    56

Section 7.8.

   Environmental Laws    56

Section 7.9.

   Location    57

Section 7.10.

   Continued Business    57

Section 7.11.

   Employee Benefits Plans    57

Section 7.12.

   Consents or Approvals    58

Section 7.13.

   Solvency    58

Section 7.14.

   Financial Statements    58

Section 7.15.

   Regulations    58

 

ii



--------------------------------------------------------------------------------

Section 7.16.

   Intellectual Property    58

Section 7.17.

   Insurance    58

Section 7.18.

   Accurate and Complete Statements    58

Section 7.19.

   Defaults    59

ARTICLE VIII. EVENTS OF DEFAULT

   59

Section 8.1.

   Payments    59

Section 8.2.

   Special Covenants    59

Section 8.3.

   Other Covenants    59

Section 8.4.

   Representations and Warranties    59

Section 8.5.

   Cross Default    59

Section 8.6.

   ERISA Default    59

Section 8.7.

   Change in Control    59

Section 8.8.

   Money Judgment    59

Section 8.9.

   Material Adverse Effect    60

Section 8.10.

   Validity of Loan Documents    60

Section 8.11.

   Solvency    60

ARTICLE IX. REMEDIES UPON DEFAULT

   61

Section 9.1.

   Optional Defaults    61

Section 9.2.

   Automatic Defaults    61

Section 9.3.

   Letters of Credit.    61

Section 9.4.

   Offsets    61

Section 9.5.

   Equalization Provision    62

Section 9.6.

   Collateral    62

Section 9.7.

   Other Remedies    63

Section 9.8.

   Application of Proceeds    63

ARTICLE X. THE AGENT

   64

Section 10.1.

   Appointment and Authorization    64

Section 10.2.

   Note Holders    64

Section 10.3.

   Consultation with Counsel    64

Section 10.4.

   Documents    64

Section 10.5.

   Agent and Affiliates    64

Section 10.6.

   Knowledge of Default    65

Section 10.7.

   Action by Agent    65

Section 10.8.

   Default Notices    65

Section 10.9.

   Indemnification of Agent    65

Section 10.10.

   Successor Agent    65

Section 10.11.

   Other Agents    66

ARTICLE XI. MISCELLANEOUS

   66

Section 11.1.

   Banks’ Independent Investigation    66

Section 11.2.

   No Waiver; Cumulative Remedies    66

Section 11.3.

   Amendments, Consents    66

 

iii



--------------------------------------------------------------------------------

Section 11.4.

   Notices    67

Section 11.5.

   Costs, Expenses and Taxes    67

Section 11.6.

   Indemnification    67

Section 11.7.

   Obligations Several; No Fiduciary Obligations    68

Section 11.8.

   Execution in Counterparts    68

Section 11.9.

   Binding Effect; Borrowers’ Assignment    68

Section 11.10.

   Bank Assignments.    68

Section 11.11.

   Sale of Participations    70

Section 11.12.

   Severability of Provisions; Captions; Attachments    71

Section 11.13.

   Entire Agreement    71

Section 11.14.

   Legal Representation of Parties    71

Section 11.15.

   Governing Law; Submission to Jurisdiction    71

Section 11.16.

   JURY TRIAL WAIVER    72

 

SCHEDULES AND EXHIBITS

Schedule 1 – Banking Institution, Revolving Credit Commitment Percentage,
Revolving Credit Commitment Amount, Term Loan Commitment Percentage, Term Loan
Commitment and Maximum Amount

Schedule 2 – Guarantors of Payment

Schedule 5.8 – Indebtedness

Schedule 5.9 – Liens

Schedule 7.1 – Subsidiaries

Schedule 7.9 – Locations

Schedule 7.11 – ERISA Plans

Schedule 7.17 – Insurance

Exhibit A – Revolving Credit Note

Exhibit B – Term Loan Note

Exhibit C – Swing Line Note

Exhibit D – Notice of Loan

Exhibit E – Compliance Certificate

Exhibit F – Form of Assignment and Assumption Agreement

Annex 1 – Standard Terms and Conditions for Assignment and Assumption

 

iv



--------------------------------------------------------------------------------

This CREDIT AND SECURITY AGREEMENT (as the same may from time to time be
amended, restated or otherwise modified, this “Agreement”) is made effective as
of the 21st day of April, 2005, among:

 

(a) MTC TECHNOLOGIES, INC., a Delaware corporation (“MTCT”);

 

(b) and MTC TECHNOLOGIES, INC., formerly known as MODERN TECHNOLOGIES CORP., an
Ohio corporation, (together with MTCT, collectively, “Borrowers” and,
individually, each a “Borrower”);

 

(c) the financial institutions listed on Schedule 1 hereto and each other
Eligible Transferee, as hereinafter defined, that becomes a party hereto
pursuant to Section 11.10 hereof (collectively, the “Banks” and, individually,
each a “Bank”);

 

(d) NATIONAL CITY BANK, as lead arranger and administrative agent for the Banks
under this Agreement (“Agent”);

 

(e) BRANCH BANKING AND TRUST COMPANY, as syndication agent (“Syndication
Agent”);

 

(f) KEYBANK NATIONAL ASSOCIATION, as co-documentation agent (“Co-Documentation
Agent”); and

 

(e) FIFTH THIRD BANK, as co-documentation agent (“Co-Documentation Agent”).

 

WITNESSETH:

 

WHEREAS, Borrowers, Agent and the Banks desire to contract for the establishment
of credits in the aggregate principal amounts hereinafter set forth, to be made
available to Borrowers upon the terms and subject to the conditions hereinafter
set forth;

 

NOW, THEREFORE, it is mutually agreed as follows:

 

ARTICLE I. DEFINITIONS

 

Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

 

“Account” shall mean (a) all accounts, as defined in Chapter 1309 of the Ohio
Revised Code as in effect from time to time; (b)(i) any right to payment now or
hereafter owing to a Company (including but not limited to any such right to
payment by reason of any lease, sale, manufacture, repair, processing or
fabrication of personal property formerly, now or hereafter owned or otherwise
held by such Company, by reason of any services formerly, now or hereafter
rendered by or on behalf of such Company or by reason of any former, existing or
future contract

 

1



--------------------------------------------------------------------------------

for any such lease, sale, manufacture, repair, processing, fabrication and/or
services), whether such right to payment be classified by law as an instrument,
chattel paper, contract right, account, document, general intangible or
otherwise, (ii) the security, if any, for such right to payment, (iii) such
Company’s right, title and interest (including, without limitation, all of such
Company’s rights as an unpaid vendor, and any applicable right of stoppage in
transit) in or to the personal property, if any, that is the subject of such
right to payment, and (iv) all books and records pertaining to such right to
payment; and (c) all proceeds of any of the foregoing, irrespective of the form
or kind thereof.

 

“Account Debtor” shall mean any Person obligated to pay all or any part of any
Account in any manner and includes (without limitation) any Guarantor thereof.

 

“Acquisition” shall mean any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (a) the acquisition of
all or substantially all of the assets of any Person, or any business or
division of any Person (other than a Company), (b) the acquisition of in excess
of fifty percent (50%) of the stock (or other equity interest) of any Person
(other than a Company), or (c) the acquisition of another Person (other than a
Company) by a merger, amalgamation or consolidation or any other combination
with such Person.

 

“Administrative Borrower” shall mean MTCT.

 

“Advantage” shall mean any payment (whether made voluntarily or involuntarily,
by offset of any deposit or other indebtedness or otherwise) received by any
Bank in respect of the Debt, if such payment results in that Bank having less
than its pro rata share (based upon its Overall Commitment Percentage) of the
Debt then outstanding, than was the case immediately before such payment.

 

“Affiliate” shall mean any Person, directly or indirectly, controlling,
controlled by or under common control with a Company and “control” (including
the correlative meanings, the terms “controlling”, “controlled by” and “under
common control with”) shall mean the power, directly or indirectly, to direct or
cause the direction of the management and policies of a Company, whether through
the ownership of voting securities, by contract or otherwise. The term
“Affiliate” shall not include any Person controlled by Rajesh K. Soin that is
not a Company.

 

“Agent Fee Letter” shall mean the Agent Fee Letter between Borrowers and Agent,
dated on or before the Closing Date, as the same may from time to time be
amended, restated or otherwise modified.

 

“Applicable Commitment Fee Rate” shall mean:

 

(a) for the period from the Closing Date through June 30, 2005, twenty-five
(25.00) basis points; and

 

(b) commencing with the Consolidated financial statements of MTCT for the fiscal
quarter ending March 31, 2005, the number of basis points set forth in the
following matrix,

 

2



--------------------------------------------------------------------------------

based upon the result of the computation of the Leverage Ratio, shall be used to
establish the number of basis points that will go into effect on July 1, 2005
and thereafter:

 

Leverage Ratio

--------------------------------------------------------------------------------

 

Applicable Commitment Fee Rate

--------------------------------------------------------------------------------

Greater than or equal to 2.50 to 1.00

  50.00 basis points

Less than 2.50 to 1.00 but greater than or equal to 2.00 to 1.00

  37.50 basis points

Less than 2.00 to 1.00 but greater than or equal to 1.50 to 1.00

  37.50 basis points

Less than 1.50 to 1.00 but greater than or equal to 1.00 to 1.00

  25.00 basis points

Less than 1.00 to 1.00

  25.00 basis points

 

After July 1, 2005, changes to the Applicable Commitment Fee Rate shall be
effective on the first day of each fiscal quarter following the date upon which
Agent received, or, if earlier, Agent should have received, pursuant to Section
5.3(a) or (b) hereof, the financial statements of MTCT. The above matrix does
not modify or waive, in any respect, the requirements of Section 5.7 hereof, the
rights of Agent and the Banks to charge the Default Rate, or the rights and
remedies of Agent and the Banks pursuant to Articles VIII and IX hereof.

 

“Applicable Commitment Percentage” shall mean, for each Bank:

 

(a) with respect to any Revolving Credit Commitment, the percentage, if any, set
forth opposite such Bank’s name under the column headed “Revolving Credit
Commitment Percentage”, as listed in Schedule 1 hereto; and

 

(b) with respect to the Term Loan Commitment, the percentage, if any, set forth
opposite such Bank’s name under the column headed “Term Loan Commitment
Percentage”, as listed in Schedule 1 hereto.

 

“Applicable Margin” shall mean:

 

(a) with respect to a Revolving Loan:

 

(i) for the period from the Closing Date through June 30, 2005, one hundred
twenty-five (125.00) basis points for LIBOR Loans and zero (0.0) basis points
for Base Rate Loans; and

 

3



--------------------------------------------------------------------------------

(ii) commencing with the Consolidated financial statements of MTCT for the
fiscal quarter ending March 31, 2005, the number of basis points (depending upon
whether Loans are LIBOR Loans or Base Rate Loans) set forth in the following
matrix, based upon the result of the computation of the Leverage Ratio, shall be
used to establish the number of basis points that will go into effect on July 1,
2005 and thereafter:

 

Leverage Ratio

--------------------------------------------------------------------------------

  

Applicable Basis

Points for LIBOR

Loans

--------------------------------------------------------------------------------

  

Applicable Basis

Points for

Base Rate Loans

--------------------------------------------------------------------------------

Greater than or equal to 2.50 to 1.00

   200.00    0.0

Less than 2.50 to 1.00 but greater than or equal to 2.00 to 1.00

   175.00    0.0

Less than 2.00 to 1.00 but greater than or equal to 1.50 to 1.00

   150.00    0.0

Less than 1.50 to 1.00 but greater than or equal to 1.00 to 1.00

   125.00    0.0

Less than 1.00 to 1.00

   100.00    0.0

 

(b) with respect to the Term Loan:

 

(i) for the period from the Closing Date through June 30, 2005, one hundred
fifty (150.00) basis points basis points for LIBOR Loans and zero (0.0) basis
points for Base Rate Loans; and

 

(ii) commencing with the Consolidated financial statements of MTCT for the
fiscal quarter ending March 31, 2005, the number of basis points (depending upon
whether Loans are LIBOR Loans or Base Rate Loans) set forth in the following
matrix, based upon the result of the computation of the Leverage Ratio, shall be
used to establish the number of basis points that will go into effect on July 1,
2005 and thereafter:

 

Leverage Ratio

--------------------------------------------------------------------------------

  

Applicable Basis

Points for LIBOR

Loans

--------------------------------------------------------------------------------

  

Applicable Basis

Points for

Base Rate Loans

--------------------------------------------------------------------------------

Greater than or equal to 2.50 to 1.00

   225.00    25.0

Less than 2.50 to 1.00 but greater than or equal to 2.00 to 1.00

   200.00    0.0

Less than 2.00 to 1.00 but greater than or equal to 1.50 to 1.00

   175.00    0.0

Less than 1.50 to 1.00 but greater than or equal to 1.00 to 1.00

   150.00    0.0

Less than 1.00 to 1.00

   125.00    0.0

 

After July 1, 2005 changes to the Applicable Margin shall be effective on the
first day of each fiscal quarter following the date upon which Agent received,
or, if earlier, Agent should have received, pursuant to Section 5.3(a) or (b)
hereof, the financial statements of MTCT. The above matrixes do not modify or
waive, in any respect, the requirements of Section 5.7 hereof, the rights of
Agent and the Banks to charge the Default Rate, or the rights and remedies of
Agent and the Banks pursuant to Articles VIII and IX hereof.

 

4



--------------------------------------------------------------------------------

“Assignment Agreement” shall mean an Assignment and Assumption Agreement in the
form of the attached Exhibit F.

 

“Base Rate” shall mean a rate per annum equal to the greater of (a) the Prime
Rate or (b) one-half of one percent (.50%) in excess of the Federal Funds
Effective Rate. Any change in the Base Rate shall be effective immediately from
and after such change in the Base Rate.

 

“Base Rate Loan” shall mean a Loan described in Section 2.2 or 2.3 hereof, on
which Borrowers shall pay interest at a rate based on the Derived Base Rate.

 

“Business Day” shall mean any day that is not a Saturday, Sunday or other day on
which national banks are required or authorized to close, and, if the applicable
Business Day shall relate to any LIBOR Loan, a day of the year on which dealings
are carried on in the London interbank Eurodollar market.

 

“Capital Distribution” shall mean a payment made, liability incurred or other
consideration given by any Company to any Person that is not a Company, for the
purchase, acquisition, redemption, repurchase or retirement of any capital stock
or other equity interest of such Company or as a dividend, return of capital or
other distribution in respect of such Company’s capital stock or other equity
interest, but shall not include the following: (a) any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company, (b) any transaction pursuant to the 2002 Equity and Performance
Incentive Plan of Borrowers, (c) any dividend, return of capital or other
distribution in respect of such Company’s capital stock or other equity interest
so long as such Company shall have provided to Agent no less than 5 Business
Days prior to such distribution, evidence satisfactory to Agent of compliance
with the following: (i) no Default or an Event of Default shall then exist, or
immediately after giving effect to any such distribution would exist, and (ii)
the Leverage Ratio shall be less than 1.50 to 1.00 both prior to and immediately
after giving effect to any such distribution.

 

“Capitalized Lease Obligations” shall mean obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“Cash Collateral Account” shall mean a commercial Deposit Account designated
“cash collateral account” and maintained by any Borrower with Agent, without
liability by Agent or the Banks to pay interest thereon, from which account
Agent, on behalf of the Banks, shall have the exclusive right to withdraw funds
until all of the Debt is paid in full.

 

“Cash Security” shall mean all cash, instruments, Deposit Accounts and other
cash equivalents, whether matured or unmatured, whether collected or in the
process of collection, upon which any Borrower presently has or may hereafter
have any claim, wherever located, including but not limited to any of the
foregoing that are presently or may hereafter be existing or maintained with,
issued by, drawn upon, or in the possession of Agent or any Bank.

 

5



--------------------------------------------------------------------------------

“Change in Control” shall mean (a) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially or of record, on or after the
Closing Date, by any Person or group (within the meaning of Rule 13d-3 of the
SEC under the Securities Exchange Act of 1934, as then in effect), of shares
representing more than fifty-one percent (51%) of the aggregate ordinary Voting
Power represented by the issued and outstanding capital stock of any Borrower;
or (b) the occupation of a majority of the seats (other than vacant seats) on
the board of directors or other governing body of any Borrower by Persons who
were neither (i) nominated by the board of directors or other governing body of
such Borrower nor (ii) appointed by directors so nominated.

 

“Closing Date” shall mean the effective date of this Agreement as set forth in
the first paragraph of this Agreement.

 

“Closing Fee Letter” shall mean the Closing Fee Letter among Borrowers, Agent
and the Banks, dated on or before the Closing Date.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, together with
the rules and regulations promulgated thereunder.

 

“Collateral” shall mean all of each Borrower’s existing and future (a) personal
property; (b) Accounts, instruments, contract rights, chattel paper, documents,
Investment Property, letter-of-credit rights, General Intangibles, Inventory and
Equipment; (c) funds now or hereafter on deposit in the Cash Collateral Account,
if any; (d) Cash Security; and (e) Proceeds, products, profits, and rents of any
of (a) through (d) above.

 

“Commitment” shall mean the obligation hereunder of each Bank during the
Commitment Period to make Loans and participate in the issuance of Letter of
Credit and Swing Loans pursuant to such Bank’s Revolving Credit Commitment and
the Term Loan Commitment, up to the Maximum Amount of such Bank.

 

“Commitment Period” shall mean, with respect to the Revolving Credit Commitment,
the period from the Closing Date to March 31, 2010 or such earlier date on which
the Commitment shall have terminated pursuant to Article IX hereof.

 

“Companies” shall mean all Borrowers and all Subsidiaries.

 

“Company” shall mean a Borrower or a Subsidiary and any Dormant Subsidiary.

 

“Compliance Certificate” shall mean a certificate, substantially in the form of
the attached Exhibit E.

 

“Consideration” shall mean, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees or fees for a covenant not to compete and any other
consideration paid for such Acquisition.

 

6



--------------------------------------------------------------------------------

“Consolidated” shall mean the resultant consolidation of the financial
statements of MTCT and its Subsidiaries in accordance with GAAP, including
principles of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 7.14 hereof.

 

“Consolidated Capital Expenditures” shall mean, for any period, the amount of
capital expenditures of MTCT, as determined on a Consolidated basis and in
accordance with GAAP.

 

“Consolidated EBITDA” shall mean, for any period, on a Consolidated basis and in
accordance with GAAP, the EBITDA of MTCT, as determined on a Consolidated basis
and in accordance with GAAP.

 

“Consolidated Fixed Charges” shall mean, for any period, with respect to MTCT,
on a Consolidated basis and in accordance with GAAP, without duplication, the
aggregate of (a) Consolidated Interest Expense, (b) scheduled principal payments
on Consolidated Funded Indebtedness due within the current period, (c) lease
payments on Consolidated Rental Obligations for such period, (d) Consolidated
Capital Expenditures, and (d) all Capital Distributions by any Company.

 

“Consolidated Funded Indebtedness” shall mean, for any period, Funded
Indebtedness of MTCT for such period, as determined on a Consolidated basis and
in accordance with GAAP.

 

“Consolidated Income Tax Expense” shall mean, for any period, all provisions for
taxes based on the gross or net income of MTCT (including, without limitation,
any additions to such taxes, and any penalties and interest with respect
thereto), and all franchise taxes of MTCT, as determined on a Consolidated basis
and in accordance with GAAP.

 

“Consolidated Interest Expense” shall mean, for any period, the interest expense
of MTCT for such period, as determined on a Consolidated basis and in accordance
with GAAP.

 

“Consolidated Net Earnings” shall mean, for any period, the net income (loss) of
MTCT for such period, as determined on a Consolidated basis and in accordance
with GAAP.

 

“Consolidated Net Worth” shall mean, at any date, the shareholders’ equity of
MTCT, determined as of such date on a Consolidated basis and in accordance with
GAAP.

 

“Consolidated Pro-Forma EBITDA” shall mean, for any period, the sum of (a)
Consolidated EBITDA, and (b)(i) without duplication, the EBITDA of Companies
acquired in Acquisitions permitted by Section 5.13 hereof during such period to
the extent that such EBITDA of Companies acquired is confirmed by audited
financial information or other information satisfactory to Agent, minus (ii) the
EBITDA of Companies disposed of in accordance with Section 5.12 hereof during
such period (but only to the extent that such EBITDA is included in Consolidated
EBITDA).

 

7



--------------------------------------------------------------------------------

“Consolidated Rental Obligations” shall mean, for any period, all Rental
Obligations of MTCT (other than Capitalized Lease Obligations), as determined on
a Consolidated basis and in accordance with GAAP.

 

“Consolidated Stock Option Expense” shall mean, for any period, all non-cash
compensation expense arising from the issuance by MTCT of stock options during
such period, as determined on a Consolidated basis and in accordance with GAAP.

 

“Controlled Group” shall mean a Company and each Person required to be
aggregated with a Company under Code Section 414(b), (c), (m) or (o).

 

“Credit Event” shall mean the making by the Banks of a Loan, the conversion by
the Banks of a Base Rate Loan to a LIBOR Loan, the continuation by the Banks of
a LIBOR Loan after the end of the applicable Interest Period, the making by the
Swing Line Bank of a Swing Loan or the issuance by the Fronting Bank of any
Letter of Credit.

 

“Credit Party” shall mean each Borrower, Subsidiary or Affiliate, including any
Guarantor of Payment, that, in each case, is a party to any Loan Document.

 

“Debt” shall mean, collectively, (a) all Indebtedness and other obligations
incurred by any Borrower or Guarantor of Payment to Agent, the Swing Line Bank
or any Bank (or any affiliate thereof) pursuant to this Agreement and includes
the principal of and interest on all Notes; (b) each extension, renewal or
refinancing thereof in whole or in part; (c) the commitment fees, other fees and
any prepayment fees payable hereunder; and (d) all Related Expenses.

 

“Default” shall mean an event or condition that constitutes, or with the lapse
of any applicable grace period or the giving of notice or both would constitute,
an Event of Default and that has not been waived by the Required Banks in
writing.

 

“Default Rate” shall mean, (a) with respect to any Loan, a rate per annum equal
to two percent (2%) in excess of the Derived Base Rate from time to time in
effect, and (b) with respect to any other amount, if no rate is specified or
available, a rate per annum equal to two percent (2%) in excess of the Derived
Base Rate from time to time in effect.

 

“Department of Defense Account” shall mean demand deposit account no. 685409422
at National City Bank.

 

“Deposit Account” shall mean (a) a deposit account, as defined in Chapter 1309
of the Ohio Revised Code as in effect from time to time, (b) any other deposit
account, and (c) any demand, time, checking, savings, passbook, or a similar
account maintained with a bank, savings and loan association, credit union, or
similar organization. The term “Deposit Account” shall not include the
Department of Defense Account.

 

“Depreciation and Amortization Charges” shall mean, for any period, in
accordance with GAAP, the aggregate of all depreciation and amortization charges
for fixed assets, leasehold improvements and general intangibles (specifically
including goodwill) of a Person for such period.

 

8



--------------------------------------------------------------------------------

“Derived Base Rate” shall mean a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Base Rate Loans plus the
Base Rate.

 

“Derived LIBOR Rate” shall mean a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for LIBOR Loans plus the LIBOR
Rate.

 

“Derived Swing Loan Rate” shall mean a rate per annum equal to (a) Agent’s cost
of funds as quoted to Administrative Borrower by Agent and agreed to by
Administrative Borrower, plus (b) the Applicable Margin (from time to time in
effect) for LIBOR Loans.

 

“Dollar” or the $ sign shall mean lawful money of the United States of America.

 

“Domestic Subsidiary” shall mean a Subsidiary that is not a Foreign Subsidiary.

 

“Dormant Subsidiary” shall mean a Company that (a) is not a Credit Party, (b)
has aggregate assets of less than Fifty Thousand Dollars ($50,000) and aggregate
investments by the Companies of less than Fifty Thousand Dollars ($50,000), and
(c) has no direct or indirect Subsidiaries with aggregate assets for all such
Subsidiaries of more than Fifty Thousand Dollars ($50,000).

 

“EBIT” shall mean, for any period, in accordance with GAAP, Net Earnings for
such period, plus the aggregate amounts deducted in determining such Net
Earnings in respect of (a) Income Tax Expense, and (b) Interest Expense.

 

“EBITDA” shall mean, for any period, in accordance with GAAP, (a) EBIT, plus (b)
the amount deducted in determining EBIT in respect of Depreciation and
Amortization Charges and Stock Option Expense.

 

“Eligible Transferee” shall mean a commercial bank, financial institution or
other “accredited investor” (as defined in SEC Regulation D) that is not a
Borrower, a Subsidiary or an Affiliate.

 

“Environmental Laws” shall mean all provisions of law, statutes, ordinances,
rules, regulations, permits, licenses, judgments, writs, injunctions, decrees,
orders, awards and standards promulgated by the government of the United States
of America or any foreign jurisdiction or by any state or municipality thereof,
or by any court, agency, instrumentality, regulatory authority or commission of
any of the foregoing concerning health, safety and protection of, or regulation
of the discharge of substances into, the environment.

 

“Equipment” shall mean all (a) equipment, as defined in Chapter 1309 of the Ohio
Revised Code as in effect from time to time, including, without limitation,
machinery, motor vehicles, trade fixtures, office and other furniture and
furnishings, tools, dies, jigs, and molds; (b) goods that are used or bought for
use primarily in any Company’s business; (c) goods that are not consumer goods,
farm products (as defined in Chapter 1309 of the Ohio Revised Code as in effect
from time to time), or Inventory; and (d) substitutes or replacements for, and
all parts, accessories, additions, attachments or accessions to (a) through (c)
above.

 

9



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated pursuant thereto.

 

“ERISA Event” shall mean (a) the existence of a condition or event with respect
to an ERISA Plan that presents a risk of the imposition of an excise tax or any
other liability on a Company or of the imposition of a Lien on the assets of a
Company; (b) the engagement by a Controlled Group member in a non-exempt
“prohibited transaction” (as defined under ERISA Section 406 or Code Section
4975) or a breach of a fiduciary duty under ERISA that could result in liability
to a Company; (c) the application by a Controlled Group member for a waiver from
the minimum funding requirements of Code Section 412 or ERISA Section 302 or a
Controlled Group member is required to provide security under Code Section
401(a)(29) or ERISA Section 307; (d) the occurrence of a Reportable Event with
respect to any Pension Plan as to which notice is required to be provided to the
PBGC; (e) the withdrawal by a Controlled Group member from a Multiemployer Plan
in a “complete withdrawal” or a “partial withdrawal” (as such terms are defined
in ERISA Sections 4203 and 4205, respectively); (f) the involvement of, or
occurrence or existence of any event or condition that makes likely the
involvement of, a Multiemployer Plan in any reorganization under ERISA Section
4241; (g) the failure of an ERISA Plan (and any related trust) that is intended
to be qualified under Code Sections 401 and 501 to be so qualified or the
failure of any “cash or deferred arrangement” under any such ERISA Plan to meet
the requirements of Code Section 401(k); (h) the taking by the PBGC of any steps
to terminate a Pension Plan or appoint a trustee to administer a Pension Plan,
or the taking by a Controlled Group member of any steps to terminate a Pension
Plan; (i) the failure by a Controlled Group member or an ERISA Plan to satisfy
any requirements of law applicable to an ERISA Plan; (j) the commencement,
existence or threatening of a claim, action, suit, audit or investigation with
respect to an ERISA Plan, other than a routine claim for benefits; or (k) any
occurrence by or any expectation of the incurrence by a Controlled Group member
of any liability for post-retirement benefits under any Welfare Plan, other than
as required by ERISA Section 601, et. seq. or Code Section 4980B.

 

“ERISA Plan” shall mean an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.

 

“Eurocurrency Reserve Percentage” shall mean, for any Interest Period in respect
of any LIBOR Loan, as of any date of determination, the aggregate of the then
stated maximum reserve percentages (including any marginal, special, emergency
or supplemental reserves), expressed as a decimal, applicable to such Interest
Period (if more than one such percentage is applicable, the daily average of
such percentages for those days in such Interest Period during which any such
percentage shall be so applicable) by the Board of Governors of the Federal
Reserve System, any successor thereto, or any other banking authority, domestic
or foreign, to which a Bank may be subject in respect to eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Federal Reserve Board) or in respect of any other category of liabilities
including deposits by reference to which the interest rate on LIBOR Loans is
determined or any category of extension of credit or other assets that include
the LIBOR Loans. For purposes hereof, such reserve requirements shall include,
without limitation, those imposed under Regulation D of the Federal Reserve
Board and the LIBOR Loans shall be deemed to constitute

 

10



--------------------------------------------------------------------------------

Eurocurrency Liabilities subject to such reserve requirements without benefit of
credits for proration, exceptions or offsets that may be available from time to
time to any Bank under said Regulation D.

 

“Eurodollar” shall mean a Dollar denominated deposit in a bank or branch outside
of the United States.

 

“Event of Default” shall mean an event or condition that shall constitute an
event of default as defined in Article VIII hereof.

 

“Excluded Taxes” shall mean net income taxes (and franchise taxes imposed in
lieu of net income taxes) imposed on Agent or any Bank by the Governmental
Authority located in the jurisdiction where Agent or such Bank is organized
(other than any such connection arising solely from Agent or such Bank having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document).

 

“Federal Funds Effective Rate” shall mean, for any day, the rate per annum
(rounded upward to the nearest one one-hundredth of one percent (1/100 of 1%))
announced by the Federal Reserve Bank of New York (or any successor) on such day
as being the weighted average of the rates on overnight federal funds
transactions arranged by federal funds brokers on the previous trading day, as
computed and announced by such Federal Reserve Bank (or any successor) in
substantially the same manner as such Federal Reserve Bank computes and
announces the weighted average it refers to as the “Federal Funds Effective
Rate” as of the Closing Date.

 

“Financial Officer” shall mean any of the following officers: chief executive
officer, president, chief financial officer, vice president - controller or
treasurer. Unless otherwise qualified, all references to a Financial Officer in
this Agreement shall refer to a Financial Officer of MTCT.

 

“Fixed Charge Coverage Ratio” shall mean, for the most recently completed four
fiscal quarters of MTCT, the ratio of (a) Consolidated Pro-Forma EBITDA for such
period plus lease payments on Consolidated Rental Obligations for such period
less Consolidated Income Tax Expense for such period, to (b) Consolidated Fixed
Charges for such period.

 

“Foreign Subsidiary” shall mean a Subsidiary that is organized outside of the
United States.

 

“Fronting Bank” shall mean, as to any Letter of Credit transaction hereunder,
Agent as issuer of the Letter of Credit, or, in the event that Agent either
shall be unable to issue or shall agree that another Bank may issue, a Letter of
Credit, such other Bank as shall agree to issue the Letter of Credit in its own
name, but on behalf of the Banks hereunder.”

 

“Funded Indebtedness” shall mean all Indebtedness for borrowed money and
Capitalized Lease Obligations, including, but not limited to, current, long-term
and Subordinated Indebtedness, if any.

 

11



--------------------------------------------------------------------------------

“GAAP” shall mean generally accepted accounting principles as then in effect,
which shall include the official interpretations thereof by the Financial
Accounting Standards Board, applied on a basis consistent with the past
accounting practices and procedures of Borrowers.

 

“General Intangibles” shall mean all (a) general intangibles, as defined in
Chapter 1309 of the Ohio Revised Code as in effect from time to time; (b) choses
in action, causes of action, all customer lists, corporate or other business
records, inventions, designs, patents, patent applications, service marks,
registrations, trade names, trademarks, copyrights, goodwill, computer software,
rights to indemnification and tax refunds; and (c) Proceeds of any of the
foregoing, irrespective of the form or kind thereof.

 

“Governmental Authority” shall mean any nation or government, any state,
province or territory or any city, county or other political subdivision
thereof, any governmental agency, authority, instrumentality, regulatory body,
court, central bank or other governmental entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.

 

“Guarantor” shall mean a Person that shall have pledged its credit or property
in any manner for the payment or other performance of the indebtedness, contract
or other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.

 

“Guarantor of Payment” shall mean each of the Companies set forth on Schedule 2
hereto, that are each executing and delivering a Guaranty of Payment, or any
other Person that shall deliver a Guaranty of Payment to Agent subsequent to the
Closing Date, whether pursuant to Section 5.20 hereof or by agreement of the
parties hereto.

 

“Guaranty of Payment” shall mean each Guaranty of Payment of Debt executed and
delivered on or after the Closing Date in connection with this Agreement by the
Guarantors of Payment, as the same may from time to time be amended, restated or
otherwise modified.

 

“Hedge Agreement” shall mean any hedge agreement, interest rate swap, cap,
collar or floor agreement, or other interest rate management device entered into
by a Borrower with any Person in connection with any Indebtedness of such
Borrower.

 

“Income Tax Expense” shall mean, for any period, in accordance with GAAP, all
provisions for taxes based on the gross or net income of any Person (including,
without limitation, any additions to such taxes, and any penalties and interest
with respect thereto), and all franchise taxes of such Person.

 

“Indebtedness” shall mean, for any Company (excluding in all cases trade
payables payable in the ordinary course of business by such Company), without
duplication, (a) all obligations to repay borrowed money, direct or indirect,
incurred, assumed, or guaranteed, (b) all obligations for the deferred purchase
price of capital assets, (c) all obligations under conditional

 

12



--------------------------------------------------------------------------------

sales or other title retention agreements, (d) all obligations (contingent or
otherwise) under any letter of credit, banker’s acceptance, currency swap
agreement, interest rate swap, cap, collar or floor agreement or other interest
rate management device, (e) all synthetic leases, (f) all lease obligations that
have been or should be capitalized on the books of such Company in accordance
with GAAP, (g) all obligations of such Company with respect to asset
securitization financing programs, (h) all obligations to advance funds to, or
to purchase assets, property or services from, any other Person in order to
maintain the financial condition of such Person, and (i) any other transaction
(including forward sale or purchase agreements) having the commercial effect of
a borrowing of money entered into by such Company to finance its operations or
capital requirements.

 

“Intellectual Property Collateral Assignment and Security Agreement” shall mean
any Intellectual Property Collateral Assignment and Security Agreement, executed
and delivered by a Borrower and/or each Guarantor of Payment in favor of Agent,
for the benefit of the Banks, from time to time after the Closing Date, granting
a security interest in and an assignment of all intellectual property owned by
such Borrower or Guarantor of Payment, as the same may from time to time be
amended, restated or otherwise modified.

 

“Interest Adjustment Date” shall mean the last day of each Interest Period.

 

“Interest Expense” shall mean, for any period, the interest expense of any
Person for such period, as determined in accordance with GAAP.

 

“Interest Period” shall mean, with respect to any LIBOR Loan, the period
commencing on the date such LIBOR Loan is made and ending on the last day of
such period, as selected by Administrative Borrower pursuant to the provisions
hereof, and thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of such period,
as selected by Administrative Borrower pursuant to the provisions hereof. The
duration of each Interest Period for LIBOR Loan shall be one month, two months,
three months or six months, in each case as Administrative Borrower may select
upon notice, as set forth in Section 2.7 hereof; provided that, if
Administrative Borrower shall fail to so select the duration of any Interest
Period at least three Business Days prior to the Interest Adjustment Date
applicable to such Loan, Borrowers shall be deemed to have converted such LIBOR
Loan to a Base Rate Loan at the end of the then current Interest Period.

 

“Interest Rate Protection” shall mean, with respect to Indebtedness of
Borrowers, that either (a) Borrowers shall have obtained a fixed rate of
interest on such Indebtedness, or (b) Borrowers shall have entered into a Hedge
Agreement or Hedge Agreements; either of which shall be upon such terms and
conditions as shall be satisfactory to Agent.

 

“Inventory” shall mean all (a) inventory, as defined in Chapter 1309 of the Ohio
Revised Code as in effect from time to time; (b) goods that are raw materials;
(c) goods that are work-in-process; (d) goods that are materials used or
consumed in the ordinary course of any Company’s business; (e) goods that are,
in the ordinary course of any Company’s business, held for sale or lease or
furnished or to be furnished under contracts of service; and (f) substitutes and
replacements for, and parts, accessories, additions, attachments or accessions
to (a) through (e) above.

 

13



--------------------------------------------------------------------------------

“Investment Property” shall mean all investment property, as defined in Chapter
1309 of the Ohio Revised Code as in effect from time to time, unless the U.C.C.
as in effect in another jurisdiction would govern the perfection and/or priority
of a security interest in investment property, and, in such case, investment
property shall be defined in accordance with the law of that jurisdiction as in
effect from time to time.

 

“Landlord’s Agreement” shall mean a landlord’s waiver or mortgagee’s waiver,
each in form and substance satisfactory to Agent, delivered by a Company in
connection with this Agreement, as the same may from time to time be amended,
restated or otherwise modified.

 

“Letter of Credit” shall mean any standby letter of credit that shall be issued
by the Fronting Bank for the account of a Borrower, including amendments
thereto, if any, and shall have an expiration date no later than the earlier of
(a) one year after its date of issuance or (b) thirty (30) days prior to the
last day of the Commitment Period.

 

“Letter of Credit Commitment” shall mean the commitment of the Fronting Bank, on
behalf of the Banks, to issue Letters of Credit in an aggregate face amount of
up to Five Million Dollars ($5,000,000).

 

“Letter of Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate undrawn face amount of all issued and outstanding Letters of Credit,
and (b) the aggregate of the draws made on Letters of Credit that shall not have
been reimbursed by Borrowers or converted to a Revolving Loan pursuant to
Section 2.2(b)(iv) hereof.

 

“Leverage Ratio” shall mean, at any time, on a Consolidated basis and in
accordance with GAAP, the ratio of (a) Consolidated Funded Indebtedness (for the
most recently completed fiscal quarter of MTCT) to (b) Consolidated Pro-Forma
EBITDA (for the most recently completed four fiscal quarters of MTCT).

 

“LIBOR Loan” shall mean a Loan described in Section 2.2 or Section 2.3 hereof on
which Borrowers shall pay interest at a rate based upon the Derived LIBOR Rate.

 

“LIBOR Rate” shall mean, with respect to any LIBOR Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by Agent in accordance with its usual procedures (which determination
shall be conclusive absent demonstrable error) as of approximately 11:00 A.M.
(London time) two (2) Business Days prior to the beginning of such Interest
Period pertaining to such LIBOR Loan, as listed on British Bankers Association
Interest Rate LIBOR 01 or 02 as provided by Reuters (or, if for any reason such
rate is unavailable from Reuters, from any other similar company or service that
provides rate quotations comparable to those currently provided by Reuters) as
the rate in the London interbank market for deposits in Eurodollars in
immediately available funds with a maturity comparable to such Interest Period,
provided that, in the event that such rate quotation is not available for any
reason, then the

 

14



--------------------------------------------------------------------------------

LIBOR Rate shall be the average (rounded upward to the nearest 1/16th of 1%) of
the per annum rates at which deposits in immediately available funds in
Eurodollars for the relevant Interest Period and in the amount of the LIBOR Loan
to be disbursed or to remain outstanding during such Interest Period, as the
case may be, are offered to Agent (or an affiliate of Agent, in Agent’s
discretion) by prime banks in any Eurodollar market reasonably selected by
Agent, determined as of 11:00 A.M. (London time) (or as soon thereafter as
practicable), three Business Days prior to the beginning of the relevant
Interest Period pertaining to such LIBOR Loan hereunder; by (b) 1.00 minus the
Eurocurrency Reserve Percentage.

 

“Lien” shall mean any mortgage, security interest, lien (statutory or other),
charge, encumbrance on, pledge or deposit of, or conditional sale, leasing, sale
with a right of redemption or other title retention agreement and any
capitalized lease with respect to any property (real or personal) or asset.

 

“Loan” shall mean a Revolving Loan, the Term Loan or Swing Loan granted to
Borrowers by the Banks in accordance with Section 2.2, 2.3 or 2.4 hereof.

 

“Loan Documents” shall mean, collectively, this Agreement, each Note, each
Guaranty of Payment, each Security Document, the Agent Fee Letter, the Closing
Fee Letter, each Letter of Credit and all applications executed or delivered in
connection therewith, as any of the foregoing may from time to time be amended,
restated or otherwise modified or replaced, and any other document delivered
pursuant thereto.

 

“Material Adverse Effect” shall mean a material adverse effect on (a) the
business, operations, property, condition (financial or otherwise) or prospects
of any Company, (b) the business, operations, property, condition (financial or
otherwise) or prospects of the Companies taken as a whole, or (c) the validity
or enforceability of this Agreement or any of the other Loan Documents or the
rights and remedies of Agent or the Banks hereunder or thereunder.

 

“Material Indebtedness Agreement” shall mean any debt instrument, lease
(capital, operating or otherwise), guaranty, contract, commitment, agreement or
other arrangement evidencing any Indebtedness of any Company or the Companies in
excess of the aggregate amount of One Million Dollars ($1,000,000).

 

“Maximum Amount” shall mean, for each Bank, the amount set forth opposite such
Bank’s name under the column headed “Maximum Amount” as set forth on Schedule 1
hereto, subject to decreases determined pursuant to Section 2.11(a) hereof and
assignments of interests pursuant to Section 11.10 hereof; provided, however,
that the Maximum Amount for the Swing Line Bank shall exclude the Swing Line
Commitment and the Maximum Amount of the Fronting Bank shall exclude the Letter
of Credit Commitment (other than its pro rata share). The Maximum Amount for all
of the Banks shall not exceed One Hundred Forty-Five Million Dollars
($145,000,000) in the aggregate.

 

“Maximum Revolving Amount” shall mean, for each Bank, the Revolving Credit
Commitment Amount of such Bank as set forth on Schedule 1 hereto, subject to
decreases determined pursuant to Section 2.11(a) hereof and assignments of
interests pursuant to Section

 

15



--------------------------------------------------------------------------------

11.10 hereof; provided, however, that the Maximum Revolving Amount for the Swing
Line Bank shall exclude the Swing Loan Commitment. The Maximum Revolving Amount
for all of the Banks shall not exceed Eighty-Five Million Dollars ($85,000,000)
in the aggregate.

 

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor to such
company.

 

“Mortgage” shall mean an Open-End Mortgage, Assignment of Leases and Rents and
Security Agreement (or comparable document), relating to Real Property acquired
by a Borrower or Guarantor after the Closing Date, executed and delivered by
such Borrower or Guarantor of Payment from time to time, to further secure each
Borrower’s obligations under the Notes, as the same may from time to time be
amended, restated or otherwise modified.

 

“Multiemployer Plan” shall mean a Pension Plan that is subject to the
requirements of Subtitle E of Title IV of ERISA.

 

“Net Earnings” shall mean, for any period, the net income (loss) for such period
(excluding from the calculation any nonrecurring gains or losses) of any Person,
determined in accordance with GAAP.

 

“Note” shall mean each Revolving Credit Note, each Term Loan Note or the Swing
Line Note, or any other note delivered pursuant to this Agreement.

 

“Notice of Loan” shall mean a Notice of Loan in the form of the attached Exhibit
D.

 

“Organizational Documents” shall mean, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and any amendments to any of the foregoing.

 

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

 

“Overall Commitment Percentage” shall mean a Bank’s percentage of the Total
Commitment Amount based upon such Bank’s Maximum Amount of the Total Commitment
Amount.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or its successor.

 

“Pension Plan” shall mean an ERISA Plan that is a “pension plan” (within the
meaning of ERISA Section 3(2)).

 

16



--------------------------------------------------------------------------------

“Person” shall mean any individual, sole proprietorship, partnership, joint
venture, unincorporated organization, corporation, limited liability company,
institution, trust, estate, government or other agency or political subdivision
thereof or any other entity.

 

“Pledge Agreement” shall mean the Pledge Agreements executed and delivered to
Agent, for the benefit of the Banks, by each Borrower or Guarantor of Payment
(that directly owns an equity interest in a Borrower or Subsidiary), dated as of
the Closing Date, and any other Pledge Agreement executed by any other Person,
on or after the Closing Date, as any of the foregoing may from time to time be
amended, restated or otherwise modified.

 

“Pledged Securities” shall mean, subject to the proviso set forth in Section
5.20(b) hereof, the shares of capital stock or other equity interest of a
Subsidiary of MTCT, whether now owned or hereafter acquired or created, and all
proceeds thereof.

 

“Prepayment Event” shall mean (a) the receipt by any Company of the proceeds of
any Indebtedness after the Closing Date from any Person other than Indebtedness
incurred pursuant to Section 5.8 hereof; (b) the disposition of any assets
(other than a disposition made in accordance with Section 5.12 hereof) by any
Company outside of the ordinary course of business, provided that (i) the
aggregate value of such assets shall exceed $250,000 and (ii) the proceeds of
such disposition shall not have been used by the Companies for the purchase of
other assets within one hundred eighty (180) days of receipt of such proceeds;
or (c) the receipt by any Company of any sums in payment of insurance losses,
returns or unearned premiums under any policy of insurance, litigation awards or
any other material recovery event, provided that the proceeds of such event
shall not have been used by the Companies for the purchase of other assets
within one hundred eighty (180) days of receipt of such proceeds.

 

“Prepayment Proceeds” shall mean, with respect to a Prepayment Event, all of the
proceeds of such Prepayment Event minus taxes, fees and expenses actually paid
in connection with such Prepayment Event.

 

“Prime Rate” shall mean the fluctuating rate of interest which is publicly
announced from time to time by Agent at its principal place of business as being
its “prime rate” or “base rate” thereafter in effect, with each change in the
Prime Rate automatically, immediately and without notice changing the
fluctuating interest rate thereafter applicable hereunder, it being agreed that
the Prime Rate is not necessarily the lowest rate of interest then available
from Agent on fluctuating rate loans.

 

“Proceeds” shall mean (a) any proceeds, and (b) whatever is received upon the
sale, exchange, collection, or other disposition of Collateral or proceeds,
whether cash or non-cash. Cash proceeds includes, without limitation, moneys,
checks, and Deposit Accounts. Proceeds includes, without limitation, any Account
arising when the right to payment is earned under a contract right, any
insurance payable by reason of loss or damage to the Collateral, and any return
or unearned premium upon any cancellation of insurance. Except as expressly
authorized in this Agreement, the right of Agent and the Banks to Proceeds
specifically set forth herein or indicated in any financing statement shall
never constitute an express or implied authorization on the part of Agent or any
Bank to a Borrower’s sale, exchange, collection, or other disposition of any or
all of the Collateral.

 

17



--------------------------------------------------------------------------------

“Real Property” shall mean real estate acquired by any Company after the Closing
Date together with all improvements and buildings thereon and all appurtenances,
easements or other rights thereto belonging, and being defined collectively as
the “Property” in the Mortgage with respect thereto.

 

“Regularly Scheduled Payment Date” shall mean the last business day of each
March, June, September and December of each year.

 

“Related Expenses” shall mean, without duplication, any and all costs and
expenses (including, without limitation, losses, damages, penalties, claims,
actions, attorneys’ fees, legal expenses, judgments, suits and disbursements)
incurred by Agent, or imposed upon Agent or any Bank, in any attempt by Agent
(a) to obtain, preserve, perfect or enforce any Loan Document or any security
interest evidenced by any Loan Document; (b) to obtain payment, performance or
observance of any and all of the Debt; (c) to maintain, insure, audit, collect,
preserve, repossess or dispose of any of the collateral securing the Debt or any
thereof, including, without limitation, costs and expenses for appraisals,
assessments or audits of any Company or any such collateral; or (d) incidental
or related to (a) through (c) above, including, without limitation, interest
thereupon from the date incurred, imposed or asserted until paid at the Default
Rate.

 

“Related Writing” shall mean each Loan Document and any other assignment,
mortgage, security agreement, guaranty agreement, subordination agreement,
financial statement, audit report or other writing furnished by any Credit
Party, or any of its officers, to Agent or the Banks pursuant to or otherwise in
connection with this Agreement.

 

“Rental Obligations” shall mean, with respect to any Person during any period,
the aggregate amount of all rental obligations for which such Person is directly
or indirectly liable (as lessee or as guarantor or as other surety) under all
operating leases in effect or to be in effect at any time during such period,
including all amounts for which any Person was so liable during such period
accrued prior to the date such Person became a Subsidiary or was merged into or
consolidated with any Company.

 

“Reportable Event” shall mean a reportable event as that term is defined in
Title IV of ERISA, except actions of general applicability by the Secretary of
Labor under Section 110 of such Act.

 

“Required Banks” shall mean the holders of at least fifty-one percent (51%) of
the Total Commitment Amount (based upon each Bank’s Maximum Amount of the Total
Commitment Amount), or, if there shall be any borrowing hereunder, the holders
of at least fifty-one percent (51%) of the aggregate principal amount
outstanding under the Notes (other than the Swing Line Note).

 

18



--------------------------------------------------------------------------------

“Requirement of Law” shall mean, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property.

 

“Restricted Payment” shall mean, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement, repurchase, direct or indirect, of any Subordinated Indebtedness, or
(c) any amount paid by such Company in respect of any management, consulting or
other similar arrangement with any shareholder of a Company or Affiliate.

 

“Revolving Credit Commitment” shall mean the obligation hereunder, during the
Commitment Period, of (a) each Bank to make Revolving Loans, up to the Maximum
Revolving Amount for such Bank, (b) the Fronting Bank to issue and each Bank to
participate in Letters of Credit, and (c) the Swing Line Bank to make and each
Bank to participate in Swing Loans.

 

“Revolving Credit Exposure” shall mean, at any time, the sum of (a) the
aggregate principal amount of all Revolving Loans outstanding, (b) the Letter of
Credit Exposure, and (c) the Swing Line Exposure.

 

“Revolving Credit Note” shall mean a Revolving Credit Note executed and
delivered pursuant to Section 2.6(a) hereof.

 

“Revolving Loan” shall mean a Loan granted to Borrowers by the Banks in
accordance with Section 2.2 hereof.

 

“SEC” shall mean the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.

 

“Secured Debt” shall mean, collectively, (a) the Debt and (b) all obligations
and liabilities now existing or hereafter incurred by a Borrower under a Hedge
Agreement with any of the Banks in connection with the Debt.

 

“Security Agreement” shall mean each Security Agreement, executed and delivered
by a Guarantor of Payment in favor of Agent, for the benefit of the Banks, dated
as of the Closing Date, and any other Security Agreement executed on or after
the Closing Date, as the same may from time to time be amended, restated or
otherwise modified.

 

“Security Documents” shall mean each Security Agreement, Pledge Agreement,
Intellectual Property Collateral Assignment Agreement, Landlord’s Agreement,
Mortgage, U.C.C. financing statement, or similar filing as to a jurisdiction
located outside of the United States of America, filed in connection herewith or
perfecting any interest created in any of the foregoing documents, and any other
document pursuant to which any Lien is granted by a Company to Agent, for the
benefit of the Banks, as security for the Debt, or any part thereof, and each
other agreement executed in connection with any of the foregoing, as any of the
foregoing may from time to time be amended, restated or otherwise modified or
replaced.

 

19



--------------------------------------------------------------------------------

“Specific Commitment” shall mean the Revolving Credit Commitment or the Term
Loan Commitment.

 

“Standard & Poor’s” shall mean Standard & Poor’s Ratings Group, a division of
McGraw-Hill, Inc., or any successor to such company.

 

“Stock Option Expense” shall mean, for any period, in accordance with GAAP, all
non-cash compensation expense arising from the issuance by any Person of stock
options during such period.

 

“Subordinated”, as applied to Indebtedness, shall mean that the Indebtedness
shall have been subordinated (by written terms or written agreement being, in
either case, in form and substance satisfactory to Agent and the Required Banks)
in favor of the prior payment in full of the Debt.

 

“Subsidiary” of a Company shall mean (a) a corporation more than fifty percent
(50%) of the Voting Power of which is owned, directly or indirectly, by such
Company or by one or more other subsidiaries of such Company or by such Company
and one or more subsidiaries of such Company, (b) a partnership or limited
liability company of which such Company, one or more other subsidiaries of such
Company or such Company and one or more subsidiaries of such Company, directly
or indirectly, is a general partner or managing member, as the case may be, or
otherwise has an ownership interest greater than fifty percent (50%) of all of
the ownership interests in such partnership or limited liability company, or (c)
any other Person (other than a corporation, partnership or limited liability
company) in which such Company, one or more other subsidiaries of such Company
or such Company and one or more subsidiaries of such Company, directly or
indirectly, has at least a majority interest in the Voting Power or the power to
elect or direct the election of a majority of directors or other governing body
of such Person.

 

“Subsidiary Borrower” shall mean a Borrower other than MTCT.

 

“Swing Line” shall mean the credit facility established by the Swing Line Bank
for Borrowers in accordance with Section 2.4 hereof.

 

“Swing Line Bank” shall mean National City Bank, as holder of the Swing Line
Commitment.

 

“Swing Line Commitment” shall mean the commitment of the Swing Line Bank to make
Swing Loans to Borrowers up to the aggregate amount at any time outstanding of
Five Million Dollars ($5,000,000).

 

“Swing Line Exposure” shall mean, at any time, the aggregate principal amount of
all Swing Loans outstanding.

 

“Swing Line Note” shall mean the Swing Line Note executed and delivered pursuant
to Section 2.6(b) hereof.

 

20



--------------------------------------------------------------------------------

“Swing Loan” shall mean a Loan granted to Borrowers by the Swing Line Bank under
the Swing Line.

 

“Swing Loan Maturity Date” shall mean, with respect to any Swing Loan, the
earlier of (a) the last day of the calendar month during which such Swing Loan
is made, or (b) the last day of the Commitment Period.

 

“Taxes” shall mean any present or future taxes, levies, imposts, duties,
charges, fees, deductions or withholdings now or hereafter imposed, levied,
collected, withheld or assessed by any Governmental Authority (together with any
interest, penalties or similar liabilities with respect thereto) other than
Excluded Taxes.

 

“Term Loan” shall mean the Loan granted to Borrowers by the Banks in the
original principal amount of Sixty Million Dollars ($60,000,000), in accordance
with Section 2.3 hereof.

 

“Term Loan Commitment” shall mean the obligation hereunder of the Banks to make
the Term Loan, with each Bank’s obligation to participate therein being the
amount set forth opposite such Bank’s name under the column headed “Term Loan
Commitment Amount” as set forth on Schedule 1 hereto, subject to assignments of
interests pursuant to Section 11.10 hereof.

 

“Term Loan Note” shall mean a Term Loan Note executed and delivered pursuant to
Section 2.6(b) hereof.

 

“Total Commitment Amount” shall mean the aggregate of each Bank’s Revolving
Credit Commitment and Term Loan Commitment (which shall not exceed One Hundred
Forty-Five Million Dollars ($145,000,000) in the aggregate for all of the
Banks), as such amount may be decreased pursuant to Section 2.11(a) hereof.

 

“U.C.C.” shall mean the Uniform Commercial Code, as in effect from time to time
in Ohio.

 

“Voting Power” shall mean, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

 

“Welfare Plan” shall mean an ERISA Plan that is a “welfare plan” within the
meaning of ERISA Section 3(l).

 

“Wholly-Owned Subsidiary” shall mean, with respect to any Person, any
corporation, limited liability company or other entity, all of the securities or
other ownership interest of which having ordinary Voting Power to elect a
majority of the board of directors, or other Persons performing similar
functions, are at the time directly or indirectly owned by such Person.

 

21



--------------------------------------------------------------------------------

Section 1.2. Accounting Terms. Any accounting term not specifically defined in
this Article I shall have the meaning ascribed thereto by GAAP.

 

Section 1.3. Terms Generally. The foregoing definitions shall be applicable to
the singular and plurals of the foregoing defined terms. Unless otherwise
defined in this Article I, terms that are defined in Chapter 1309 of the Ohio
Revised Code, as in effect from time to time, are used herein as so defined.

 

Section 1.4. USA Patriot Act Notification. The following notification is
provided to Borrowers pursuant to Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318:

 

(a) IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help
the government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrowers: When a borrower opens an account, if borrower is an individual, the
applicable bank will ask for borrower’s name, taxpayer identification number,
residential address, date of birth and other information that will allow such
bank to identify borrower, and, if borrower is not an individual, such bank will
ask for borrower’s name, taxpayer identification number, business address, and
other information that will allow such bank to identify borrower. The bank may
also ask, if borrower is an individual, to see borrower’s driver’s license or
other identifying documents, and, if borrower is not an individual, to see
borrower’s legal organizational documents or other identifying documents.

 

(b) Government Regulation. Borrowers shall not (a) be or become subject at any
time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits Agent or the Banks from making any advance or extension of
credit to Borrowers or from otherwise conducting business with Borrowers, or (b)
fail to provide documentary and other evidence of Borrowers’ identity as may be
requested by Agent or the Banks at any time to enable Agent or the Banks to
verify Borrowers’ identity or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318.

 

ARTICLE II. AMOUNT AND TERMS OF CREDIT

 

Section 2.1. Amount and Nature of Credit.

 

(a) Subject to the terms and conditions of this Agreement, each Bank, during the
Commitment Period and to the extent hereinafter provided, shall make Loans to
Borrowers, issue or participate in Letters of Credit and participate in Swing
Loans made by the Swing Line Bank to Borrowers, in such aggregate amount as
Borrowers shall request pursuant to the Commitments; provided, however, that in
no event shall the Revolving Credit Exposure and the outstanding principal
balance of the Term Loan be in excess of the Total Commitment Amount.

 

22



--------------------------------------------------------------------------------

(b) Each Bank, for itself and not one for any other, agrees to make Loans, to
issue or participate in Letters of Credit and to participate in Swing Loans,
during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by Borrowers, (i) the aggregate principal amount
then outstanding on the Notes (other than the Swing Line Note) issued to such
Bank, when combined with such Bank’s pro rata share, if any, of the Letter of
Credit Exposure and the Swing Line Exposure, shall not be in excess of the
Maximum Amount for such Bank, and (ii) the aggregate principal amount then
outstanding on the Notes (other than the Swing Line Note) issued to such Bank
shall represent that percentage of the aggregate principal amount then
outstanding on all Notes (other than the Swing Line Note) that shall be such
Bank’s Commitment Percentage. Within each Specific Commitment, each borrowing
(other than Swing Loans which shall be risk participated on a pro rata basis)
from the Banks hereunder shall be made pro rata according to the respective
Applicable Commitment Percentages of the Banks.

 

(c) The Loans shall be made either as Revolving Loans as described in Section
2.2(a) hereof, as a Term Loan as described in Section 2.3 hereof, as Swing Loans
as described in Section 2.4 hereof and Letters of Credit may be issued in
accordance with Section 2.2(b) hereof.

 

Section 2.2. Revolving Credit. (a) Revolving Loans. Subject to the terms and
conditions of this Agreement, during the Commitment Period, the Banks shall make
a Revolving Loan or Revolving Loans to Borrowers in such amount or amounts as
Borrowers may from time to time request, but not exceeding in aggregate
principal amount at any time outstanding hereunder the Maximum Revolving Amount
for all of the Banks, when such Revolving Loans are combined with the Swing Line
Exposure and the Letter of Credit Exposure. Borrowers shall have the option,
subject to the terms and conditions set forth herein, to borrow Revolving Loans,
maturing on the last day of the Commitment Period, by means of any combination
of Base Rate Loans or LIBOR Loans. Subject to the provisions of this Agreement,
Borrowers shall be entitled under this Section 2.2(a) to borrow funds, repay the
same in whole or in part and re-borrow hereunder at any time and from time to
time during the Commitment Period.

 

(b) Letters of Credit.

 

(i) Generally. Subject to the terms and conditions of this Agreement, during the
Commitment Period, the Fronting Bank shall, in its own name, on behalf of the
Banks, issue such Letters of Credit for the account of any Borrower or any
Guarantor of Payment, as Administrative Borrower may from time to time request.
Administrative Borrower shall not request any Letters of Credit (and the
Fronting Bank shall not be obligated to issue any Letter of Credit) if, after
giving effect thereto, (A) the Letter of Credit Exposure would exceed the Letter
of Credit Commitment or (B) the Revolving Credit Exposure would exceed the
Revolving Credit Commitment. The issuance of each Letter of Credit shall confer
upon the Banks the benefits and liabilities of a participation consisting of an
undivided pro rata interest in the Letter of Credit to the extent of such Bank’s
Applicable Commitment Percentage with respect to the Revolving Credit
Commitment.

 

23



--------------------------------------------------------------------------------

(ii) Request for Letter of Credit. Each request for a Letter of Credit shall be
delivered to Agent (and the Fronting Bank, if the Fronting Bank shall be a Bank
other than Agent) not later than 11:00 A.M. (Eastern time) three Business Days
prior to the day upon which the Letter of Credit is to be issued. Each such
request shall be in a form acceptable to Agent (and the Fronting Bank, if the
Fronting Bank shall be a Bank other than Agent) and specify the face amount
thereof, the account party, the beneficiary, the intended date of issuance, and
the expiry date thereof.

 

(iii) Letter of Credit Fees. With respect to each Letter of Credit, Borrowers
agree to pay to Agent, for the benefit of the Banks, a non-refundable Letter of
Credit commission based upon the face amount of such Letter of Credit, which
shall be paid quarterly in arrears on each Regularly Scheduled Payment Date, at
the rate per annum of the Applicable Margin for Revolving Loans that are LIBOR
Loans (in effect on the date such payment is to be made) times the face amount
of such Letter of Credit. Borrowers also agree to pay to the Fronting Bank, for
its sole account, (A) with respect to each Letter of Credit, a non-refundable
facing fee based upon the face amount of such Letter of Credit, which shall be
paid annually in advance on the issuance date of such Letter of Credit and on
each annual anniversary date thereof, at the rate per annum of one-eighth of one
percent (1/8 of 1%) times the face amount of such Letter of Credit, and (B) such
other issuance, amendment, negotiation, draw, acceptance, telex, courier,
postage and similar transactional fees as are generally charged by such Fronting
Bank under its fee schedule as in effect from time to time.

 

(iv) Refunding of Letters of Credit with Revolving Loans. Whenever a Letter of
Credit shall be drawn, Borrowers shall immediately after Agent has given
Borrowers notice of such drawing, reimburse the Fronting Bank for the amount
drawn. In the event that the amount drawn shall not have been reimbursed by
Borrowers within one Business Day of the drawing of such Letter of Credit, at
the sole option of Agent (and the Fronting Bank, if the Fronting Bank is a Bank
other than Agent), Borrowers shall be deemed to have requested a Revolving Loan,
subject to the provisions of Sections 2.2 and 2.9 hereof, in the amount drawn.
Such Revolving Loan shall be evidenced by the Revolving Credit Notes. The Banks
agree to make a Revolving Loan on the date of such notice, subject to no
conditions precedent whatsoever. The Banks acknowledge and agree that their
obligation to make a Revolving Loan pursuant to Section 2.2(a) when required by
this Section 2.2(b) shall be absolute and unconditional and shall not be
affected by any circumstance whatsoever, including, without limitation, the
occurrence and continuance of a Default or Event of Default, and that its
payment to Agent, for the account of the Fronting Bank, of the proceeds of such
Revolving Loan shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated. Borrowers
irrevocably authorize and instruct Agent to apply the proceeds of any borrowing
pursuant to this subsection to reimburse, in full, the Fronting Bank for the
amount drawn on

 

24



--------------------------------------------------------------------------------

such Letter of Credit. The Banks are hereby authorized to record on its records
relating to its Revolving Credit Note such Bank’s pro rata share of the amounts
paid and not reimbursed on the Letters of Credit.

 

(v) Participation in Letters of Credit. If, for any reason, Agent (or the
Fronting Bank if the Fronting Bank shall be a Bank other than Agent) shall be
unable to or, in the opinion of Agent, it shall be impracticable to, convert any
Letter of Credit to a Revolving Loan pursuant to the preceding subsection, Agent
(or the Fronting Bank if the Fronting Bank shall be a Bank other than Agent)
shall have the right to request that the Banks purchase a participation in the
amount due with respect to such Letter of Credit, and Agent shall promptly
notify each Bank thereof (by facsimile or telephone, confirmed in writing). Upon
such notice, but without further action, the Fronting Bank hereby agrees to
grant to the Banks, and each Bank hereby agrees to acquire from the Fronting
Bank, an undivided participation interest in the amount due with respect to such
Letter of Credit in an amount equal to each such Bank’s Applicable Commitment
Percentage of the aggregate principal amount of the amount due with respect to
such Letter of Credit. In consideration and in furtherance of the foregoing, the
Banks hereby absolutely and unconditionally agree, upon receipt of notice as
provided above, to pay to Agent, for the account of the Fronting Bank, such
Bank’s ratable share of the amount due with respect to such Letter of Credit
(determined in accordance with such Bank’s Applicable Commitment Percentage).
The Banks acknowledge and agree that their obligation to acquire participations
in the amount due under any Letter of Credit that is drawn but not reimbursed by
Borrowers pursuant to this subsection (v) shall be absolute and unconditional
and shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or Event of Default, and
that each such payment shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not each such
Bank’s Revolving Credit Commitment shall have been reduced or terminated. The
Banks shall comply with their obligation under this subsection (v) by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.9 with respect to Revolving Loans. Each Bank is hereby authorized to
record on its records such Bank’s pro rata share of the amounts paid and not
reimbursed on the Letters of Credit.

 

25



--------------------------------------------------------------------------------

Section 2.3. Term Loan.

 

Subject to the terms and conditions of this Agreement, the Banks shall make a
five-year Term Loan to Borrowers on the Closing Date, in the amount of the Term
Loan Commitment. The Term Loan shall be payable in nineteen (19) consecutive
quarterly installments in the amounts set forth below, commencing September 30,
2005, and continuing on each Regularly Scheduled Payment Date thereafter, with
the balance thereof payable in full on March 31, 2010. The amount of each
installment of principal shall be as follows:

 

September 30, 2005

   $ 1,500,000.00

December 31, 2005

     1,500,000.00

March 31, 2006

     1,500,000.00

June 30, 2006

     1,500,000.00

September 30, 2006

     1,500,000.00

December 31, 2006

     1,500,000.00

March 31, 2007

     2,125,000.00

June 30, 2007

     2,125,000.00

September 30, 2007

     2,125,000.00

December 31, 2007

     2,125,000.00

March 31, 2008

     2,750,000.00

June 30, 2008

     2,750,000.00

September 30, 2008

     2,750,000.00

December 31, 2008

     2,750,000.00

March 31, 2009

     6,300,000.00

June 30, 2009

     6,300,000.00

September 30, 2009

     6,300,000.00

December 31, 2009

     6,300,000.00

March 31, 2010

     6,300,000.00

 

Section 2.4. Swing Loans.

 

(a) Generally. Subject to the terms and conditions of this Agreement, during the
Commitment Period, the Swing Line Bank shall make a Swing Loan or Swing Loans to
Borrowers in such amount or amounts as Borrowers may from time to time request;
provided that Borrowers shall not request any Swing Loan hereunder if, after
giving effect thereto, (i) the Revolving Credit Exposure would exceed the
Revolving Credit Commitment, or (ii) the Swing Line Exposure would exceed the
Swing Line Commitment. Each Swing Loan shall be due and payable on the Swing
Loan Maturity Date applicable thereto. Borrowers shall not request that more
than two Swing Loans be outstanding at any time.

 

(b) Refunding of Swing Loans. If the Swing Line Bank so elects, by giving notice
to Borrowers and the Banks, Borrowers agree that the Swing Line Bank shall have
the right, in its sole discretion, to require that any Swing Loan be refinanced
as a Revolving Loan. Such Revolving Loan shall be a Base Rate Loan unless
otherwise requested by and available to Borrowers hereunder. Upon receipt of
such notice by Borrowers and the Banks, Borrowers shall be deemed, on such day,
to have requested a Revolving Loan in the principal amount of the Swing Loan in
accordance with Sections 2.2 and 2.7 hereof (other than the requirement set
forth in subsection (d) of Section 2.7 hereof). Each Bank agrees to make a
Revolving Loan on the date of such notice, subject to no conditions precedent
whatsoever. Each Bank acknowledges and agrees that such Bank’s obligation to
make a Revolving Loan pursuant to Section 2.2 hereof when required by this
subsection (b) is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or Event of Default, and that its payment to Agent, for
the account of the Swing Line Bank, of the proceeds of such Revolving Loan shall
be made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever and whether or not such Bank’s Revolving Credit Commitment
shall have been reduced or terminated. Borrowers irrevocably authorize and
instruct Agent to apply the proceeds of any borrowing pursuant to this
subsection (b) to repay in full such Swing Loan.

 

26



--------------------------------------------------------------------------------

(c) Participation in Swing Loans. If, for any reason, Agent is unable to or, in
the opinion of Agent, it is impracticable to, convert any Swing Loan to a
Revolving Loan pursuant to the preceding subsection (b), then on any day that a
Swing Loan is outstanding (whether before or after the maturity thereof), Agent
shall have the right to request that each Bank purchase a participation in such
Swing Loan, and Agent shall promptly notify each Bank thereof (by facsimile or
telephone, confirmed in writing). Upon such notice, but without further action,
the Swing Line Bank hereby agrees to grant to each Bank, and each Bank hereby
agrees to acquire from the Swing Line Bank, an undivided participation interest
in such Swing Loan in an amount equal to such Bank’s Applicable Commitment
Percentage of the aggregate principal amount of such Swing Loan. In
consideration and in furtherance of the foregoing, each Bank hereby absolutely
and unconditionally agrees, upon receipt of notice as provided above, to pay to
Agent, for the benefit of the Swing Line Bank, such Bank’s ratable share of such
Swing Loan (determined in accordance with such Bank’s Applicable Commitment
Percentage). Each Bank acknowledges and agrees that its obligation to acquire
participations in Swing Loans pursuant to this subsection (c) is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including, without limitation, the occurrence and continuance of a Default or an
Event of Default, and that each such payment shall be made without any offset,
abatement, recoupment, counterclaim, withholding or reduction whatsoever and
whether or not such Bank’s Revolving Credit Commitment shall have been reduced
or terminated. Each Bank shall comply with its obligation under this subsection
(c) by wire transfer of immediately available funds, in the same manner as
provided in Section 2.7 hereof with respect to Revolving Loans to be made by
such Bank.

 

Section 2.5. Interest.

 

(a) Revolving Loans.

 

(i) Base Rate Loan. Borrowers shall pay interest on the unpaid principal amount
of a Base Rate Loan outstanding from time to time from the date thereof until
paid at the Derived Base Rate from time to time in effect. Interest on such Base
Rate Loan shall be payable, commencing June 30, 2005, and on each Regularly
Scheduled Payment Date thereafter and at the maturity thereof.

 

(ii) LIBOR Loans. Borrowers shall pay interest on the unpaid principal amount of
each LIBOR Loan outstanding from time to time, fixed in advance on the first day
of the Interest Period applicable thereto through the last day of the Interest
Period applicable thereto (but subject to changes in the Applicable Margin), at
the Derived LIBOR Rate. Interest on such LIBOR Loan shall be payable on each
Interest Adjustment Date with respect to an Interest Period (provided that if an
Interest Period shall exceed three months, the interest must be paid every three
months, commencing three months from the beginning of such Interest Period).

 

27



--------------------------------------------------------------------------------

(b) Swing Loans. Borrowers shall pay interest to Agent, for the sole benefit of
the Swing Line Bank (and any Bank that shall have purchased a participation in
such Swing Loan), on the unpaid principal amount of each Swing Loan outstanding
from time to time from the date thereof until paid at the Derived Swing Loan
Rate applicable to such Swing Loan. Interest on each Swing Loan shall be payable
on the Swing Loan Maturity Date applicable thereto. Each Swing Loan shall bear
interest for a minimum of one day.

 

(c) Term Loan.

 

(i) Base Rate Loan. With respect to any portion of the Term Loan that shall be a
Base Rate Loan, Borrower shall pay interest on the unpaid principal amount
thereof outstanding from time to time from the date thereof until paid,
commencing June 30, 2005, and continuing on each Regularly Scheduled Payment
Date thereafter and at the maturity thereof, at the Derived Base Rate from time
to time in effect.

 

(ii) LIBOR Loans. With respect to any portion of the Term Loan that shall be a
LIBOR Loan, Borrower shall pay interest on the unpaid principal amount of each
LIBOR Loan outstanding from time to time, fixed in advance on the first day of
the Interest Period applicable thereto through the last day of the Interest
Period applicable thereto (but subject to changes in the Applicable Margin), at
the Derived LIBOR Rate. Interest on such LIBOR Loan shall be payable on each
Interest Adjustment Date with respect to an Interest Period.

 

(d) Default Rate. Anything herein to the contrary notwithstanding, if an Event
of Default shall occur hereunder, upon the election of the Required Banks, (i)
the principal of each Note and the unpaid interest thereon shall bear interest,
until paid, at the Default Rate; and (ii) in the case of any other amount due
from Borrowers hereunder or under any other Loan Document, such amount shall
bear interest at the Default Rate; provided that during an Event of Default
under Section 8.11 hereof, the applicable Default Rate shall apply without any
election or action of the part of Agent or any Bank.

 

(e) Limitation on Interest. In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law.

 

Section 2.6. Evidence of Indebtedness.

 

(a) Revolving Loans. The obligation of Borrowers to repay the Revolving Loans
made by each Bank and to pay interest thereon shall be evidenced by a Revolving
Credit Note of Borrowers in the form of Exhibit A hereto, payable to the order
of such Bank in the principal amount of its Revolving Credit Commitment or, if
less, the aggregate unpaid principal amount of Revolving Loans made hereunder by
such Bank.

 

(b) Term Loan. The obligation of Borrowers to repay the Term Loan made by the
Banks and to pay interest thereon shall be evidenced by a Term Loan Note of
Borrowers in the form of Exhibit B hereto, payable to the order of each Bank in
the principal amount of its Term Loan Commitment.

 

28



--------------------------------------------------------------------------------

(c) Swing Loan. The obligation of Borrowers to repay the Swing Loans and to pay
interest thereon shall be evidenced by a Swing Line Note of Borrowers
substantially in the form of Exhibit C hereto, and payable to the order of the
Swing Line Bank in the principal amount of the Swing Line Commitment, or, if
less, the aggregate unpaid principal amount of Swing Loans made hereunder by the
Swing Line Bank.

 

Section 2.7. Notice of Credit Event; Funding of Loans.

 

(a) Notice of Credit Event. Administrative Borrower shall provide to Agent a
Notice of Loan prior to (i) 11:00 A.M. (Eastern time) on the proposed date of
borrowing or conversion of any Base Rate Loan, (ii) 11:00 A.M. (Eastern time)
three Business Days prior to the proposed date of borrowing, conversion or
continuation of any LIBOR Loan, and (iii) 2:00 P.M. (Eastern time) on the
proposed date of borrowing of any Swing Loan. Borrowers shall comply with the
notice provisions set forth in Section 2.2(b) hereof with respect to Letters of
Credit.

 

(b) Funding of Loans. Agent shall notify each Bank of the date, amount and
Interest Period (if applicable) promptly upon the receipt of a Notice of Loan,
and, in any event, by 2:00 P.M. (Eastern time) on the date such notice is
received. On the date that the Credit Event set forth in such notice is to
occur, each such Bank shall provide to Agent, not later than 3:00 P.M. (Eastern
time), the amount in Dollars, in federal or other immediately available funds,
required of it. If Agent shall elect to advance the proceeds of such Loan prior
to receiving funds from a Bank, Agent shall have the right, upon prior notice to
Administrative Borrower, to debit any account of any Borrower or otherwise
receive such amount from Borrowers, on demand, in the event that such Bank shall
fail to reimburse Agent in accordance with this subsection (b). Agent shall also
have the right to receive interest from such Bank at the Federal Funds Effective
Rate in the event that such Bank shall fail to provide its portion of the Loan
on the date requested and Agent shall elect to provide such funds. All funds
distributed hereunder shall be deposited in the account of Administrative
Borrower at the main office of Agent in Cleveland, Ohio.

 

(c) Conversion of Loans.

 

(i) Revolving Loans and Term Loans. At the request of Administrative Borrower to
Agent, subject to the notice and other provisions of this Section 2.7, the Banks
shall convert a Base Rate Loan to one or more LIBOR Loans at any time and shall
convert a LIBOR Loan to a Base Rate Loan on any Interest Adjustment Date
applicable thereto.

 

(ii) Swing Loans. Swing Loans may be converted by the Swing Line Bank to
Revolving Loans in accordance with Section 2.4(b) hereof.

 

(d) Minimum Amount. Each request for:

 

(i) a Base Rate Loan shall be in an amount of not less than One Million Dollars
($1,000,000), increased by increments of One Hundred Thousand Dollars
($100,000);

 

29



--------------------------------------------------------------------------------

(ii) a LIBOR Loan shall be in an amount of not less than Two Million Five
Hundred Thousand Dollars ($2,500,000), increased by increments of One Million
Dollars ($1,000,000); and

 

(iii) a Swing Loan shall be in an amount of not less than Five Hundred Thousand
Dollars ($500,000).

 

(e) Interest Periods. At no time shall Administrative Borrower request that
LIBOR Loans be outstanding for more than six different Interest Periods at any
time, and, if a Base Rate Loan is outstanding, then LIBOR Loans shall be limited
to five different Interest Periods at any time.

 

Section 2.8. Payment on Notes and Other Obligations.

 

(a) Payments Generally. Each payment made hereunder by a Credit Party shall be
made without any offset, abatement, recoupment, counterclaim, withholding or
reduction whatsoever.

 

(b) Payments in Dollars. With respect to any Loan, or any other payment to Agent
and the Banks, all such payments (including prepayments) to Agent of the
principal of or interest on such Loan or other payment, including but not
limited to principal, interest, fees or any other amount owed by any Borrower
under this Agreement, shall be made in Dollars. All payments described in this
subsection (b) shall be remitted to Agent at the address of Agent for notices
referred to in Section 11.4 hereof for the account of the Banks (or the Swing
Line Bank, as appropriate) not later than 11:00 A.M. (Eastern time) on the due
date thereof in immediately available funds. Any such payments received by Agent
after 11:00 A.M. (Eastern time) shall be deemed to have been made and received
on the next following Business Day.

 

(c) Payments to Banks. Upon Agent’s receipt of payments hereunder, Agent shall
immediately distribute to each Bank its ratable share, if any, of the amount of
principal, interest, and commitment and other fees received by it for the
account of such Bank. Payments received by Agent in Dollars shall be delivered
to the Banks in Dollars in immediately available funds. Each Bank shall record
any principal, interest or other payment, the principal amounts of Base Rate
Loans and LIBOR Loans, all prepayments and the applicable dates, including
Interest Periods, with respect to the Loans made, and payments received by such
Bank, by such method as such Bank may generally employ; provided, however, that
failure to make any such entry shall in no way detract from the obligations of
Borrowers under the Notes. The aggregate unpaid amount of Loans, types of Loans,
Interest Periods and similar information with respect to the Loans set forth on
the records of Agent shall be rebuttably presumptive evidence with respect to
such information, including the amounts of principal and interest owing and
unpaid on each Note.

 

30



--------------------------------------------------------------------------------

(d) Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Note, shall be stated to be
due on a day that shall not be a Business Day, such payment shall be made on the
next succeeding Business Day and such extension of time shall in each case be
included in the computation of the interest payable on such Note; provided,
however, that, with respect to any LIBOR Loan, if the next succeeding Business
Day shall fall in the succeeding calendar month, such payment shall be made on
the preceding Business Day and the relevant Interest Period shall be adjusted
accordingly.

 

Section 2.9. Prepayment.

 

(a) Right to Prepay. Borrowers shall have the right at any time or from time to
time to prepay, on a pro rata basis for all of the Banks (except with respect to
Swing Loans, which shall be paid to the Swing Line Bank), all or any part of the
principal amount of the Notes then outstanding, as designated by Borrowers, plus
interest accrued on the amount so prepaid to the date of such prepayment and any
amount payable under Article III hereof with respect to the amount being
prepaid. Borrowers shall have the right, at any time and from time to time, to
prepay, for the benefit of the Swing Line Bank (and any Bank that has purchased
a participation in such Swing Loan), all or any part of the principal amount of
the Swing Loans then outstanding, as designated by Borrower, plus interest
accrued on the amount so prepaid to the date of such prepayment and any amount
payable under Article III hereof with respect to the amount being prepaid.
Prepayments of Base Rate Loans shall be without any premium or penalty, other
than any prepayment fees, penalties or other charges that may be contained in
any Hedge Agreement. Each prepayment of the Term Loan shall be applied to the
principal installments of the Term Loan in inverse chronological order.

 

(b) Notice of Prepayment. Administrative Borrower shall give Agent notice of
prepayment of any Base Rate Loan or Swing Loan by not later than 11:00 A.M.
(Eastern time) on the Business Day such prepayment is to be made and written
notice of the prepayment of any LIBOR Loan not later than 1:00 P.M. (Eastern
time) three Business Days before the Business Day on which such prepayment is to
be made.

 

(c) Minimum Amount. Each prepayment of a LIBOR Loan shall be in the principal
amount of not less than Five Hundred Thousand Dollars ($500,000), except in the
case of a mandatory prepayment pursuant to Section 2.13 or Article III hereof.

 

Section 2.10. Commitment and Other Fees.

 

(a) Commitment Fee. Borrowers shall pay to Agent, for the ratable account of the
Banks, as a consideration for the Revolving Credit Commitment, a commitment fee
from the Closing Date to and including the last day of the Commitment Period,
payable quarterly, at a rate per annum equal to (i) the Applicable Commitment
Fee Rate in effect on the payment date, times (ii) (A) the average daily Maximum
Revolving Amount in effect during such quarter, minus (B) the average daily
Revolving Credit Exposure during such quarter. The commitment fee shall be
payable in arrears, commencing on June 30, 2005 and on each Regularly Scheduled
Payment Date thereafter, and on the last day of the Commitment Period.

 

31



--------------------------------------------------------------------------------

(b) Agent Fee. Borrowers shall pay to Agent, for its sole benefit, the fees set
forth in the Agent Fee Letter.

 

Section 2.11. Modification of Revolving Credit Commitments.

 

(a) Optional Reduction of Revolving Credit Commitments. Borrowers may at any
time or from time to time permanently reduce in whole or ratably in part the
Revolving Credit Commitments hereunder to an amount not less than the then
existing Revolving Credit Exposure, by giving Agent not fewer than five Business
Days’ notice of such reduction, provided that any such partial reduction shall
be in an aggregate amount, for all of the Banks, of not less than Five Hundred
Thousand Dollars ($500,000), increased by increments of One Hundred Thousand
Dollars ($100,000). Agent shall promptly notify each Bank of the date of each
such reduction and such Bank’s proportionate share thereof. After each such
reduction, the commitment fees payable hereunder shall be calculated upon the
Maximum Revolving Amount as so reduced. If Borrowers reduce in whole the
Revolving Credit Commitments, on the effective date of such reduction (Borrowers
having prepaid in full the unpaid principal balance, if any, of the Notes,
together with all interest and commitment and other fees accrued and unpaid and
provided that no Letter of Credit Exposure or Swing Line Exposure shall exist),
all of the Revolving Credit Notes shall be delivered to Agent marked “Canceled”
and Agent shall redeliver such Revolving Credit Notes to Borrowers. Any partial
reduction in the Maximum Revolving Amount shall be effective during the
remainder of the Commitment Period.

 

(b) [RESERVED]

 

Section 2.12. Computation of Interest and Fees. Interest on Loans and commitment
and other fees and charges hereunder shall be computed on the basis of a year
having three hundred sixty (360) days and calculated for the actual number of
days elapsed.

 

Section 2.13. Mandatory Payment.

 

(a) If, at any time, the Revolving Credit Exposure shall exceed the Maximum
Revolving Amount as then in effect, Borrowers shall, as promptly as practicable,
but in no event later than the next Business Day, prepay an aggregate principal
amount of the Loans sufficient to bring the Revolving Credit Exposure within the
Maximum Revolving Amount.

 

(b) If, at any time, the Swing Line Exposure shall exceed the Swing Line
Commitment, Borrowers shall, as promptly as practicable, but in no event later
than the next Business Day, prepay an aggregate principal amount of the Swing
Loans sufficient to bring the Swing Line Exposure within the Swing Line
Commitment.

 

(c) If, at any time, a Prepayment Event occurs, Borrowers shall, as promptly as
practicable, but in no event later than the next Business Day, apply the
Prepayment Proceeds to the Term Loan and then, if the Term Loan is no longer
outstanding, to the Revolving Loans. If the Prepayment Proceeds are applied to
the Term Loan, such proceeds shall be applied to the principal installments of
the Term Loan in inverse chronological order. If the Prepayment Proceeds are
applied to the Revolving Loans in accordance with the preceding sentence, the

 

32



--------------------------------------------------------------------------------

Revolving Credit Commitments and the Maximum Revolving Amount shall be
permanently reduced by the amount of Prepayment Proceeds allocated thereto,
respectively, whether or not there shall be any Revolving Credit Exposure
thereunder.

 

(d) Any prepayment of a LIBOR Loan or Swing Loan pursuant to this Section 2.13
shall be subject to the prepayment penalties set forth in Article III hereof.

 

Section 2.14. Liability of Borrowers.

 

(a) Joint and Several Liability. Each Borrower hereby authorizes Administrative
Borrower to request a Loan hereunder. Each Borrower acknowledges and agrees that
Agent and the Banks are entering into this Agreement at the request of each
Borrower and with the understanding that each Borrower is and shall remain fully
liable, jointly and severally, for payment in full of the Debt. Each Borrower
agrees that it is receiving or will receive a direct pecuniary benefit for each
Loan made hereunder.

 

(b) Appointment of Administrative Borrower. Each Borrower hereby irrevocably
appoints MTCT as Administrative Borrower for purposes of being the borrowing
agent and attorney-in-fact for all Borrowers, which appointment shall remain in
full force and effect until the termination of this Agreement or unless and
until Agent shall have received prior written notice signed by each Borrower
that such appointment has been revoked and that another Borrower has been
appointed Administrative Borrower. Each Borrower hereby irrevocably appoints and
authorizes Administrative Borrower (i) to provide Agent with all notices with
respect to Loans obtained for the benefit of any Borrower and all other notices
and instructions under this Agreement and (ii) to take such action as
Administrative Borrower deems appropriate on its behalf to obtain Loans and to
exercise such other powers as are reasonably incidental thereto to carry out the
purposes of this Agreement. It is understood that the handling of the Collateral
of Borrowers in a combined fashion, as more fully set forth herein, is done
solely as an accommodation to Borrowers in order to utilize the collective
borrowing powers of Borrowers in the most efficient and economical manner and at
their request, and that neither Agent nor any Bank shall incur liability to any
Borrower as a result hereof. Each Borrower expects to derive benefit, directly
or indirectly, from the handling of the Collateral in a combined fashion since
the successful operation of each Borrower is dependent on the continued
successful performance of the integrated group.

 

(c) Maximum Liability of Each Borrower. Anything in this Agreement or any other
Loan Document to the contrary notwithstanding, in no event shall the maximum
liability of any Subsidiary Borrower exceed the maximum amount that (after
giving effect to the incurring of the obligations hereunder and to any rights to
contribution of such Subsidiary Borrower from other affiliates of such
Subsidiary Borrower) would not render the rights to payment of Agent and the
Banks hereunder void, voidable or avoidable under any applicable fraudulent
transfer law.

 

Section 2.15. Waivers of Each Borrower. In the event that any obligation of any
Borrower under this Agreement is deemed to be an agreement by such Borrower to
answer for the debt or default of another Credit Party or as a hypothecation of
property as security therefore, each Borrower represents and warrants that (i)
no representation has been made to it as to the

 

33



--------------------------------------------------------------------------------

creditworthiness of such other Credit Party, and (ii) it has established
adequate means of obtaining from such other Credit Party on a continuing basis,
financial or other information pertaining to such other Credit Party’s financial
condition. Each Borrower expressly waives, except as expressly required under
this Agreement, diligence, demand, presentment, protest and notice of every kind
and nature whatsoever, consents to the taking by Agent and the Banks of any
additional security of another Credit Party for the obligations secured hereby,
or the alteration or release in any manner of any security of another Credit
Party now or hereafter held in connection with the Debt, and consents that
Agent, the Banks and any other Credit Party may deal with each other in
connection with said obligations or otherwise, or alter any contracts now or
hereafter existing between them, in any manner whatsoever, including without
limitation the renewal, extension, acceleration, changes in time for payment of
any such obligations or in the terms or conditions of any security held. Agent
and the Banks are hereby expressly given the right, at their option, to proceed
in the enforcement of any of the Debt independently of any other remedy or
security they may at any time hold in connection with such obligations secured
and it shall not be necessary for Agent and the Banks to proceed upon or against
or exhaust any other security or remedy before proceeding to enforce their
rights against such Borrower. Each Borrower further subordinates any right of
subrogation, reimbursement, exoneration, contribution, indemnification, setoff
or other recourse in respect of sums paid to Agent and the Banks by any other
Credit Party.

 

ARTICLE III. ADDITIONAL PROVISIONS RELATING TO LIBOR

LOANS; INCREASED CAPITAL; TAXES.

 

Section 3.1. Requirements of Law.

 

(a) If, after the Closing Date (i) the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or (ii) the
compliance by any Bank with any request or directive (whether or not having the
force of law) from any central bank or other Governmental Authority:

 

(A) shall subject any Bank to any tax of any kind whatsoever with respect to
this Agreement or any LIBOR Loan made by it, or change the basis of taxation of
payments to such Bank in respect thereof (except for Taxes and Excluded Taxes
which are governed by Section 3.2 hereof);

 

(B) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Bank that is
not otherwise included in the determination of the LIBOR Rate; or

 

(C) shall impose on such Bank any other condition;

 

and the result of any of the foregoing is to increase the cost to such Bank of
making, converting into, continuing or maintaining LIBOR Loans or to reduce any
amount receivable hereunder in respect thereof, then, in any such case,
Borrowers shall pay to such Bank, promptly after receipt

 

34



--------------------------------------------------------------------------------

of a written request therefor, any additional amounts necessary to compensate
such Bank for such increased cost or reduced amount receivable. If any Bank
becomes entitled to claim any additional amounts pursuant to this subsection
(a), it shall promptly notify Administrative Borrower (with a copy to Agent) of
the event by reason of which it has become so entitled.

 

(b) If any Bank shall have determined that, after the Closing Date, the adoption
of or any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Bank or any
corporation controlling such Bank with any request or directive regarding
capital adequacy (whether or not having the force of law) from any Governmental
Authority shall have the effect of reducing the rate of return on such Bank’s or
such corporation’s capital as a consequence of its obligations hereunder, to a
level below that which such Bank or such corporation could have achieved but for
such adoption, change or compliance (taking into consideration such Bank’s or
such corporation’s policies with respect to capital adequacy), then from time to
time, upon submission by such Bank to Administrative Borrower (with a copy to
Agent) of a written request therefore (which shall include the method for
calculating such amount), Borrowers shall promptly pay or cause to be paid to
such Bank such additional amount or amounts as will compensate such Bank for
such reduction.

 

(c) A certificate as to any additional amounts payable pursuant to this Section
3.1 submitted by any Bank to Administrative Borrower (with a copy to Agent)
shall be conclusive absent demonstrable error. In determining any such
additional amounts, such Bank may use any method of averaging and attribution
that it (in its reasonable discretion) shall deem applicable. The obligations of
Borrowers pursuant to this Section 3.1 shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
for ninety (90) days.

 

Section 3.2. Taxes.

 

(a) All payments made by any Credit Party under any Loan Document shall be made
free and clear of, and without deduction or withholding for or on account of any
Taxes or Other Taxes. If any Taxes or Other Taxes are required to be withheld
from any amounts payable to Agent or any Bank thereunder, the amounts so payable
to Agent or such Bank shall be increased to the extent necessary to yield to
Agent or such Bank (after payment of all Taxes and Other Taxes) interest or any
such other amounts payable hereunder at the rates or in the amounts specified in
the Loan Documents.

 

(b) In addition, Credit Parties shall pay Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c) Whenever any Taxes or Other Taxes are required to be withheld and paid by a
Credit Party, such Credit Party shall timely withhold and pay such taxes to the
relevant Governmental Authorities. As promptly as possible thereafter, Borrowers
shall send to Agent for its own account or for the account of the relevant Bank,
as the case may be, a certified copy of an original official receipt received by
such Credit Party showing payment thereof. If such Credit Party shall fail to
pay any Taxes or Other Taxes when due to the appropriate taxing authority or
fails to remit to Agent the required receipts or other required documentary
evidence, Borrowers shall indemnify Agent and the Banks on demand for any
incremental taxes, interest or penalties that may become payable by Agent or any
Bank as a result of any such failure.

 

35



--------------------------------------------------------------------------------

(d) If any Bank shall be so indemnified by a Credit Party, such Bank shall use
reasonable efforts to obtain the benefits of any refund, deduction or credit for
any taxes or other amounts with respect to the amount paid by such Credit Party
and shall reimburse such Credit Party to the extent, but only to the extent,
that such Bank shall receive a refund with respect to the amount paid by such
Credit Party or an effective net reduction in taxes or other governmental
charges (including any taxes imposed on or measured by the total net income of
such Bank) of the United States or any state or subdivision or any other
Governmental Authority thereof by virtue of any such deduction or credit, after
first giving effect to all other deductions and credits otherwise available to
such Bank. If, at the time any audit of such Bank’s income tax return is
completed, such Bank determines, based on such audit, that it shall not have
been entitled to the full amount of any refund reimbursed to such Credit Party
as aforesaid or that its net income taxes shall not have been reduced by a
credit or deduction for the full amount reimbursed to such Credit Party as
aforesaid, such Credit Party, upon request of such Bank, shall promptly pay to
such Bank the amount so refunded to which such Bank shall not have been so
entitled, or the amount by which the net income taxes of such Bank shall not
have been so reduced, as the case may be.

 

(e) Each Bank that is not (i) a citizen or resident of the United States of
America, (ii) a corporation, partnership or other entity created or organized in
or under the laws of the United States of America (or any jurisdiction thereof),
or (iii) any estate or trust that is subject to federal income taxation
regardless of the source of its income (any such Person, a “Non-U.S. Bank”)
shall deliver to Administrative Borrower and Agent two copies of either U.S.
Internal Revenue Service Form W-8BEN or Form W-8ECI, or, in the case of a
Non-U.S. Bank claiming exemption from U.S. federal withholding tax under Section
871(h) or 881(c) of the Code with respect to payments of “portfolio interest”, a
statement with respect to such interest and a Form W-8BEN, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Bank claiming complete exemption from, or a reduced rate of, U.S.
federal withholding tax on all payments by Credit Parties under this Agreement
and the other Loan Documents. Such forms shall be delivered by each Non-U.S.
Bank on or before the date it becomes a party to this Agreement or such other
Loan Document. In addition, each Non-U.S. Bank shall deliver such forms or
appropriate replacements promptly upon the obsolescence or invalidity of any
from previously delivered by such Non-U.S. Bank. Each Non-U.S. Bank shall
promptly notify Administrative Borrower at any time it determines that it is no
longer in a position to provide any previously delivered certificate to
Administrative Borrower (or any other form of certification adopted by the U.S.
taxing authorities for such purpose). Notwithstanding any other provision of
this subsection (e), a Non-U.S. Bank shall not be required to deliver any form
pursuant to this subsection (e) that such Non-U.S. Bank is not legally able to
deliver.

 

(f) The agreements in this Section 3.2 shall survive the termination of the Loan
Documents and the payment of the Loans and all other amounts payable hereunder.

 

Section 3.3. Funding Losses. Borrowers agree to indemnify each Bank, promptly
after receipt of a written request therefor, and to hold each Bank harmless
from, any loss or expense

 

36



--------------------------------------------------------------------------------

that such Bank may sustain or incur as a consequence of (a) default by a
Borrower in making a borrowing of, conversion into or continuation of LIBOR
Loans after such Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) default by a Borrower in making any
prepayment of or conversion from LIBOR Loans after such Borrower has given a
notice thereof in accordance with the provisions of this Agreement, (c) the
making of a prepayment of LIBOR Loans on a day that is not the last day of an
Interest Period with respect thereof or (d) any conversion of LIBOR Loans to a
Base Rate Loan pursuant to Section 3.4 hereof on a day that is not the last day
of an Interest Period with respect thereto. Such indemnification shall be in an
amount equal to the excess, if any, of (i) the amount of interest that would
have accrued on the amounts so prepaid, or not so borrowed, converted or
continued, for the period from the date of such prepayment or of such failure to
borrow, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, convert or continue, the Interest Period that would
have commenced on the date of such failure) in each case at the applicable rate
of interest for such Loans provided for herein over (ii) the amount of interest
(as reasonably determined by such Bank) that would have accrued to such Bank on
such amount by placing such amount on deposit for a comparable period with
leading banks in the appropriate London interbank market, along with any
administration fee charged by such Bank. A certificate as to any amounts payable
pursuant to this Section 3.3 submitted to Administrative Borrower by any Bank
shall be conclusive absent demonstrable error. The obligations of Borrowers
pursuant to this Section 3.3 shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.

 

Section 3.4. LIBOR Rate Lending Unlawful; Inability to Determine Rate.

 

(a) If any Bank shall determine (which determination shall, upon notice thereof
to Administrative Borrower and Agent, be conclusive and binding on Borrowers
absent demonstrable error) that, after the Closing Date, (i) the introduction of
or any change in or in the interpretation of any law makes it unlawful, or (ii)
any Governmental Authority asserts that it is unlawful, for such Bank to make or
continue any Loan as, or to convert (if permitted pursuant to this Agreement)
any Loan into, a LIBOR Loan, the obligations of such Bank to make, continue or
convert any such LIBOR Loan shall, upon such determination, be suspended until
such Bank shall notify Agent that the circumstances causing such suspension no
longer exist, and all outstanding LIBOR Loans payable to such Bank shall
automatically convert (if conversion is permitted under this Agreement) into a
Base Rate Loan, or be repaid (if no conversion is permitted) at the end of the
then current Interest Periods with respect thereto or sooner, if required by law
or such assertion.

 

(b) If the Required Banks determine that for any reason adequate and reasonable
means do not exist for determining the LIBOR Rate for any requested Interest
Period with respect to a proposed LIBOR Loan, or that the LIBOR Rate for any
requested Interest Period with respect to a proposed LIBOR Loan does not
adequately and fairly reflect the cost to such Banks of funding such Loan, Agent
will promptly so notify Administrative Borrower and each Bank. Thereafter, the
obligation of the Banks to make or maintain such LIBOR Loan shall be suspended
until Agent (upon the instruction of the Required Banks) revokes such notice.
Upon receipt of such notice, Administrative Borrower may revoke any pending
request for a borrowing of, conversion to or continuation of such LIBOR Loan or,
failing that, will be deemed to have converted such request into a request for a
borrowing of a Base Rate Loan in the amount specified therein.

 

37



--------------------------------------------------------------------------------

ARTICLE IV. CONDITIONS PRECEDENT

 

Section 4.1. Conditions to Each Credit Event. The obligation of the Banks to
participate in any Credit Event shall be conditioned, in the case of each Credit
Event, upon the following:

 

(a) all conditions precedent as listed in Section 4.2 hereof required to be
satisfied prior to the first Credit Event shall have been satisfied prior to or
as of the first Credit Event;

 

(b) Administrative Borrower shall have submitted a Notice of Loan and otherwise
complied with Section 2.7 hereof;

 

(c) no Default or Event of Default shall then exist or immediately after the
Credit Event would exist; and

 

(d) each of the representations and warranties contained in Article VII hereof
shall be true in all material respects as if made on and as of the date of each
Credit Event, except to the extent that any thereof expressly relate to an
earlier date.

 

Each request by Borrowers or Administrative Borrower for a Credit Event shall be
deemed to be a representation and warranty by Borrowers as of the date of such
request as to the satisfaction of the conditions precedent specified in
subsections (c) and (d) above.

 

Section 4.2. Conditions to the First Credit Event. The obligation of the Banks
to participate in the first Credit Event is subject to Borrowers satisfying each
of the following conditions prior to or concurrently with such Credit Event:

 

(a) Notes. Each Borrower shall have executed and delivered to each Bank its
Revolving Credit Note and Term Loan Note and shall have executed and delivered
to the Swing Line Bank the Swing Line Note.

 

(b) Guaranty of Payment of Debt. Each Guarantor of Payment shall have executed
and delivered to Agent a Guaranty of Payment of Debt.

 

(c) Security Agreements. Each Guarantor of Payment shall have executed and
delivered to Agent, for the benefit of the Banks, a Security Agreement and such
other documents or instruments, as may be required by Agent to create or perfect
the Liens of Agent, for the benefit of the Banks, in the assets of such
Guarantor of Payment, all to be in form and substance satisfactory to Agent and
the Banks.

 

(d) Pledge Agreement. Each Borrower and Guarantor of Payment shall have executed
and delivered to Agent, for the benefit of the Banks, a Pledge Agreement, in
form and substance satisfactory to Agent and the Banks, with respect to the
Pledged Securities, together with delivery of the Pledged Securities referenced
therein and appropriate stock powers.

 

38



--------------------------------------------------------------------------------

(e) Financing Statements and Lien Searches. With respect to the property owned
or leased by each Borrower and Guarantor of Payment, (i) U.C.C. financing
statements satisfactory to Agent and the Banks; (ii) the results of U.C.C. lien
searches, satisfactory to Agent and the Banks; and (iii) the results of federal
and state tax lien and judicial lien searches, satisfactory to Agent and the
Banks.

 

(f) Insurance Certificate. Borrowers shall have delivered to Agent evidence of
insurance on ACORD 27 and ACORD 25-S forms, and otherwise satisfactory to Agent
and the Banks, of adequate personal property and liability insurance of each
Company, with Agent, on behalf of the Banks, listed as loss payee and additional
insured.

 

(g) Landlord’s Agreements. Borrowers shall have delivered Landlord’s Agreements,
if applicable, each in form and substance satisfactory to Agent and the Banks,
for each location of a Borrower or Guarantor of Payment, where any of the
Collateral consisting of tangible personal property is located, unless either
(i) the Collateral at such location at any time can reasonably be expected to
have an aggregate value of less than $1,000,000, or (ii) such location is owned
by the Company that owns the Collateral located there.

 

(h) Officer’s Certificate, Resolutions, Organizational Documents. Each Borrower
and Guarantor of Payment shall have delivered to Agent an officer’s certificate
(or comparable domestic or foreign documents) certifying the names of the
officers of such Borrower or Guarantor of Payment authorized to sign the Loan
Documents, together with the true signatures of such officers and certified
copies of (i) the resolutions of the board of directors (or comparable domestic
or foreign documents) of such Borrower or Guarantor of Payment evidencing
approval of the execution and delivery of the Loan Documents and the execution
of other Related Writings to which such Borrower or Guarantor of Payment, as the
case may be, is a party, and (ii) the Organizational Documents of such Borrower
or Guarantor of Payment.

 

(i) Legal Opinion. Borrowers shall have delivered to Agent an opinion of counsel
for each Borrower, in form and substance satisfactory to Agent and the Banks.

 

(j) Good Standing and Full Force and Effect Certificates. Borrowers shall have
delivered to Agent a good standing certificate, or full force and effect
certificate, as the case may be, for each Borrower and Guarantor of Payment,
issued on or about the Closing Date by the Secretary of State in the state(s)
where such Borrower or Guarantor of Payment is incorporated or formed or
qualified as a foreign entity.

 

(k) Agent Fee Letter, Closing Fee Letter and Other Fees. Borrowers shall have
(i) executed and delivered to Agent, the Agent Fee Letter and paid to Agent, for
its sole account, the fees stated therein, (ii) executed and delivered to Agent
the Closing Fee Letter and paid to Agent, for the benefit of the Banks, the fees
stated therein, and (iii) paid all legal fees and expenses of Agent in
connection with the preparation and negotiation of the Loan Documents.

 

39



--------------------------------------------------------------------------------

(l) Closing Certificate. Borrowers shall have delivered to Agent and the Banks
an officer’s certificate certifying that, as of the Closing Date, (i) all
conditions precedent set forth in this Article IV have been satisfied, (ii) no
Default or Event of Default exists nor immediately after the first Credit Event,
and (iii) each of the representations and warranties contained in Article VII
hereof are true and correct in all material respects as of the Closing Date.

 

(m) No Material Adverse Effect or Change. Agent shall have determined that (i)
no condition or event has occurred since December 31, 2004 which has had a
Material Adverse Effect, and (ii) no material adverse change has occurred in
either (A) the syndication market for credit facilities similar in nature to the
credit facility contemplated in this Agreement, or (B) the financial, banking or
capital markets that would have an adverse effect on the syndication market
referenced in subpart (A) hereof.

 

(n) Hedge Agreement. Borrowers may, but shall not be obligated to, enter into a
Hedge Agreement offering interest rate protection with respect to all or any
portion of the Term Loan. In such case, the form of such interest rate
protection and the Person providing such interest rate protection must be
reasonably acceptable to the Agent. The documentation for such Hedge Agreement
shall conform to ISDA standards and must be reasonably acceptable to the Agent.

 

(o) Miscellaneous. Borrowers shall have provided to Agent and the Banks such
other items and shall have satisfied such other conditions as may be reasonably
required by Agent or the Banks.

 

Section 4.3. Post-Closing Condition. No later than forty-five (45) days after
the Closing Date, Borrowers shall have provided to Agent, for the benefit of the
Banks, Landlord’s Agreements with respect to (a) MTCT’s chief executive office
at 4032 Linden Avenue, Dayton, Ohio, and (b) Manufacturing Technology, Inc.’s
office at 70 Ready Avenue, Fort Walton, Florida.

 

ARTICLE V. COVENANTS

 

Section 5.1. Insurance. Each Company shall at all times maintain insurance upon
its Inventory, Equipment and other personal and real property in such form,
written by such companies, in such amounts, for such period, and against such
risks as may be acceptable to Agent, with provisions satisfactory to Agent for
payment of all losses thereunder to Agent, for the benefit of the Banks, and
such Company as their interests may appear (loss payable endorsement in favor of
Agent, for the benefit of the Banks), and, if required by Agent, Borrowers shall
deposit the policies with Agent. Any such policies of insurance shall provide
for no fewer than thirty (30) days prior written notice of cancellation to Agent
and the Banks. Any sums received by Agent, for the benefit of the Banks, in
payment of insurance losses, returns, or unearned premiums under the policies
may, at the option of Agent, be applied upon any Debt whether or not the same is
then due and payable, or may be delivered to Borrowers for the purpose of
replacing, repairing, or restoring the insured property. Agent is hereby
authorized to

 

40



--------------------------------------------------------------------------------

act as attorney-in-fact for each Borrower in obtaining, adjusting, settling and
canceling such insurance and indorsing any drafts. In the event of failure to
provide such insurance as herein provided, Agent may, at its option, provide
such insurance and Borrowers shall pay to Agent, upon demand, the cost thereof.
Should Borrowers fail to pay such sum to Agent upon demand, interest shall
accrue thereon, from the date of demand until paid in full, at the Default Rate.
Within ten days of Agent’s written request, Administrative Borrower shall
furnish to Agent such information about any Company’s insurance as Agent may
from time to time reasonably request, which information shall be prepared in
form and detail satisfactory to Agent and certified by a Financial Officer of
Administrative Borrower.

 

Section 5.2. Money Obligations. Each Company shall pay in full (a) prior in each
case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its wage obligations
to its employees in compliance with the Fair Labor Standards Act (29 U.S.C. §§
206-207) or any comparable provisions; and (c) all of its other obligations
calling for the payment of money (except only those so long as and to the extent
that the same shall be contested in good faith and for which adequate provisions
have been established in accordance with GAAP) before such payment becomes
overdue.

 

Section 5.3. Financial Statements and Information. Borrowers shall furnish to
Agent and the Banks:

 

(a) within forty-five (45) days after the end of each of the first three
quarter-annual periods of each fiscal year of MTCT (but in no event more than
two business days after the filing by MTCT with the SEC of MTCT’s Report on Form
10-Q for such quarter), a balance sheet of the Companies as of the end of such
period and a statement of income (loss), stockholders’ equity and cash flow for
such quarter and fiscal year to date periods, all prepared on a Consolidated
basis in accordance with GAAP, and in form and detail satisfactory to Agent and
the Banks and certified by a Financial Officer of MTCT;

 

(b) within ninety (90) days after the end of each fiscal year of MTCT (but in no
event more than two business days after the filing by MTCT with the SEC of
MTCT’s Report on Form 10-K for such year), an annual audit report of the
Companies for that year, which report shall include a balance sheet and
statement of income (loss), stockholders’ equity and cash-flow for that period,
all prepared on a Consolidated basis in accordance with GAAP, and in form and
detail satisfactory to Agent and the Banks and certified by the Companies’
independent public accountants (which independent public accountants shall be
satisfactory to Agent);

 

(c) concurrently with the delivery of the financial statements set forth in
subsections (a) and (b) above, a Compliance Certificate;

 

(d) concurrently with the delivery of the financial statements in subsections
(a) and (b) above, a copy of any management report, letter or similar writing
furnished to the Companies by the Companies’ independent public accountants in
respect of the Companies’ systems, operations, financial condition or
properties;

 

41



--------------------------------------------------------------------------------

(e) within ninety (90) days after the end of each fiscal year of MTCT, annual
pro-forma projections of the Companies for the then current fiscal year and the
next two succeeding fiscal years, to be in form acceptable to Agent;

 

(f) as soon as available, copies of all notices, reports, definitive proxy or
other statements and other documents sent by Borrowers to their shareholders, to
the holders of any of their debentures or bonds or the trustee of any indenture
securing the same or pursuant to which they are issued, or sent by Borrowers (in
final form) to any securities exchange or over the counter authority or system,
or to the SEC or any similar federal agency having regulatory jurisdiction over
the issuance of any Borrower’s securities;

 

(g) as soon as available, and in any event, no later than thirty (30) days
following the execution thereof, a listing of all contracts in excess of
$1,000,000 with any Governmental Authority entered into by any Company; and

 

(h) within ten days of the written request of Agent or any Bank, such other
information about the financial condition, properties and operations of any
Company as Agent or such Bank may from time to time reasonably request, which
information shall be submitted in form and detail satisfactory to Agent or such
Bank and certified by a Financial Officer of the Company or Companies in
question.

 

Section 5.4. Financial Records. Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate provisions for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon notice to such Company) permit Agent, or any
representative of Agent, to examine such Company’s books and records and to make
excerpts therefrom and transcripts thereof.

 

Section 5.5. Franchises; Change in Business.

 

(a) Each Company that is not a Dormant Subsidiary shall preserve and maintain at
all times its existence, rights and franchises.

 

(b) No Company shall engage in any business if, as a result thereof, the general
nature of the business of the Companies taken as a whole would be substantially
changed from the general nature of the business the Companies are engaged in on
the Closing Date.

 

Section 5.6. ERISA Compliance. No Company shall incur any material accumulated
funding deficiency within the meaning of ERISA, or any material liability to the
PBGC, established thereunder in connection with any ERISA Plan. Borrowers shall
furnish to the Banks (a) as soon as possible and in any event within thirty (30)
days after any Company knows or has reason to know that any Reportable Event
with respect to any ERISA Plan has occurred, a statement of a Financial Officer
of such Company, setting forth details as to such Reportable

 

42



--------------------------------------------------------------------------------

Event and the action that such Company proposes to take with respect thereto,
together with a copy of the notice of such Reportable Event given to the PBGC if
a copy of such notice is available to such Company, and (b) promptly after
receipt thereof a copy of any notice such Company, or any member of the
Controlled Group may receive from the PBGC or the Internal Revenue Service with
respect to any ERISA Plan administered by such Company; provided, that this
latter clause shall not apply to notices of general application promulgated by
the PBGC or the Internal Revenue Service. Borrowers shall promptly notify the
Banks of any material taxes assessed, proposed to be assessed or that Borrowers
have reason to believe may be assessed against a Company by the Internal Revenue
Service with respect to any ERISA Plan. As used in this Section 5.6, “material”
means the measure of a matter of significance that shall be determined as being
an amount equal to five percent (5%) of the Consolidated Net Worth of MTCT. As
soon as practicable, and in any event within twenty (20) days, after any Company
shall become aware that an ERISA Event shall have occurred, such Company shall
provide Agent with notice of such ERISA Event with a certificate by a Financial
Officer of such Company setting forth the details of the event and the action
such Company or another Controlled Group member proposes to take with respect
thereto. Borrowers shall, at the request of Agent, deliver or cause to be
delivered to Agent true and correct copies of any documents relating to the
ERISA Plan of any Company.

 

Section 5.7. Financial Covenants.

 

(a) Leverage Ratio. Borrowers shall not suffer or permit at any time the
Leverage Ratio to exceed (i) from the Closing Date to and including June 29,
2006, 3.00 to 1.00; (ii) from June 30, 2006 through June 29, 2007, 2.75 to 1.00;
and (iii) at all times thereafter, 2.50 to 1.00.

 

(b) Fixed Charge Coverage Ratio. Borrowers shall not suffer or permit at any
time the Fixed Charge Coverage Ratio to be less than 1.50 to 1.00.

 

(c) Net Worth. Borrowers shall not suffer or permit at any time the Consolidated
Net Worth, for the most recently completed fiscal quarter of MTCT, to be less
than the current minimum amount required, which current minimum amount required
shall be $125,000,000 on the Closing Date through June 30, 2005, with such
current minimum amount required to be positively increased by the Increase
Amount on September 30, 2005 and by an additional Increase Amount on the last
day of each succeeding fiscal quarter of MTCT thereafter. As used herein, the
term “Increase Amount” shall mean an amount equal to fifty percent (50%) of
positive Consolidated Net Earnings for the fiscal quarter then ended, with no
reduction for losses, plus an amount equal to one hundred percent (100%) of the
proceeds of any equity offering by the Companies, or any debt offering of the
Companies, to the extent converted into equity.

 

(d) Capital Expenditures. Borrowers will not make or commit to make Consolidated
Capital Expenditures exceeding 1.75% of annual Consolidated revenues of
Borrowers in any fiscal year of Borrowers.

 

43



--------------------------------------------------------------------------------

Section 5.8. Borrowing. No Company shall create, incur or have outstanding any
obligation for borrowed money or any Indebtedness of any kind; provided, that
this Section 5.8 shall not apply to the following:

 

(a) the Loans or any other Indebtedness under this Agreement;

 

(b) any loans granted to or capital leases entered into by any Company for the
purchase or lease of fixed assets (and refinancings of such loans or capital
leases), which loans and capital leases shall only be secured by the fixed
assets being purchased, so long as the aggregate principal amount of all such
loans and leases for all Companies shall not exceed One Million Dollars
($1,000,000) at any time outstanding;

 

(c) the Indebtedness existing on the Closing Date, in addition to the other
Indebtedness permitted to be incurred pursuant to this Section 5.8, as set forth
in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof so
long as the principal amount thereof shall not be increased after the Closing
Date);

 

(d) loans to a Company from a Company so long as each such Company is a Credit
Party; and

 

(e) Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes.

 

Section 5.9. Liens. No Company shall create, assume or suffer to exist any Lien
upon any of its property or assets, whether now owned or hereafter acquired;
provided that this Section 5.9 shall not apply to the following:

 

(a) Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;

 

(b) other statutory Liens incidental to the conduct of its business or the
ownership of its property and assets that (i) were not incurred in connection
with the borrowing of money or the obtaining of advances or credit, and (ii) do
not in the aggregate materially detract from the value of its property or assets
or materially impair the use thereof in the operation of its business;

 

(c) Liens on property or assets of a Subsidiary to secure obligations of such
Subsidiary to a Credit Party;

 

(d) any Lien of Agent, for the benefit of the Banks;

 

(e) purchase money Liens on fixed assets securing the loans and capitalized
leases pursuant to Section 5.8(b) hereof, provided that such Lien is limited to
the purchase price and only attaches to the property being acquired; and

 

44



--------------------------------------------------------------------------------

(f) the Liens existing on the Closing Date as set forth in Schedule 5.9 hereto
and replacements, extensions, renewals, refundings or refinancings thereof, but
only to the extent that the amount of debt secured thereby shall not be
increased.

 

No Company shall enter into any contract or agreement that would prohibit Agent
or the Banks from acquiring a security interest, mortgage or other Lien on, or a
collateral assignment of, any of the property or assets of such Company other
than an agreement entered into in connection with Indebtedness incurred pursuant
to Section 5.8(b) hereof.

 

Section 5.10. Regulations U and X. No Company shall take any action that would
result in any non-compliance of the Loans with Regulations U and X, or any other
applicable regulation, of the Board of Governors of the Federal Reserve System.

 

Section 5.11. Investments and Loans. No Company shall, without the prior written
consent of Agent and the Required Banks, (a) create, acquire or hold any
Subsidiary, (b) make or hold any investment in any stocks, bonds or securities
of any kind, (c) be or become a party to any joint venture or other partnership,
(d) make or keep outstanding any advance or loan to any Person, or (e) be or
become a Guarantor of any kind (other than a Guarantor of Payment); provided
that this Section 5.11 shall not apply to the following:

 

(i) any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;

 

(ii) any investment in direct obligations of the United States of America or in
certificates of deposit issued by a member bank of the Federal Reserve System;

 

(iii) any investment in commercial paper or securities that at the time of such
investment is assigned the highest quality rating in accordance with the rating
systems employed by either Moody’s or Standard & Poor’s;

 

(iv) the holding of Subsidiaries listed on Schedule 7.1 hereto;

 

(v) loans to or investments in a Company from a Company so long as each such
Company is a Credit Party; or

 

(vi) the holding of any Subsidiary as a result of an Acquisition made pursuant
to Section 5.13 hereof or the creation of any new subsidiary so long as, in each
case, such Subsidiary becomes a Guarantor of Payment promptly following such
Acquisition or creation in accordance with and to the extent required by Section
5.20 hereof.

 

45



--------------------------------------------------------------------------------

Section 5.12. Merger and Sale of Assets. No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person, other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:

 

(a) any Subsidiary (other than a Borrower) may merge with (i) a Borrower
(provided that such Borrower shall be the continuing or surviving Person) or
(ii) any one or more Guarantors of Payment, provided that either (A) the
continuing or surviving Person shall be a Wholly-Owned Subsidiary that shall be
a Guarantor of Payment, or (B) after giving effect to any merger pursuant to
this subpart (ii), a Borrower or one or more Wholly-Owned Subsidiaries that
shall be Guarantors of Payment shall own not less than the same percentage of
the outstanding Voting Power of the continuing or surviving Person as such
Borrower or one or more Wholly-Owned Subsidiaries (that shall be Guarantors of
Payment) owned of the merged Subsidiary immediately prior to such merger; or

 

(b) any Subsidiary (other than a Borrower) may sell, lease, transfer or
otherwise dispose of any of its assets to a Credit Party.

 

(c) MTCT may, but not more often than one time and in a single transaction,
sell, lease or transfer or otherwise dispose of assets with an aggregate value
not to exceed $4,500,000 to any Person.

 

Section 5.13. Acquisitions. No Company shall effect an Acquisition; provided,
however, that a Credit Party may effect an Acquisition so long as:

 

(a) in the case of a merger, amalgamation or other combination including a
Borrower, such Borrower shall be the surviving entity;

 

(b) in the case of a merger, amalgamation or other combination including a
Credit Party (other than a Borrower), a Credit Party shall be the surviving
entity;

 

(c) the business to be acquired shall be similar to the lines of business of the
Companies;

 

(d) the Acquisition is non-hostile;

 

(e) the entity which is the target of the Acquisition shall have projected
Consolidated EBITDA for the first 12-month period following the closing of such
Acquisition of not less than 10% of the total purchase price of such target (for
purposes of this subsection (e), any reference to “MTCT” in the definition of
“Consolidated EBITDA” or in the definition of any defined term comprising such
definition shall be a reference to the target of the Acquisition);

 

(f) no Default or Event of Default shall exist prior to or after giving effect
to such Acquisition;

 

(g) Borrowers shall have provided to Agent and the Banks, at least ten (10) days
prior to such Acquisition, historical financial statements of the target entity
and a pro forma financial statement of the Companies accompanied by a
certificate of a Financial Officer of a Borrower showing pro forma compliance
with Section 5.7 hereof, both before and after the proposed Acquisition; and

 

46



--------------------------------------------------------------------------------

(h) immediately after the consummation of such Acquisition, the amount equal to
(i) the Total Commitment Amount minus (ii) the Maximum Revolving Amount minus
the Revolving Credit Exposure shall be no less than Ten Million Dollars
($10,000,000).

 

Section 5.14. Notice. Each Borrower shall cause a Financial Officer of such
Borrower to promptly notify Agent and the Banks whenever any Default or Event of
Default may occur hereunder or any representation or warranty made in Article
VII hereof or elsewhere in this Agreement or in any Related Writing may for any
reason cease in any material respect to be true and complete.

 

Section 5.15. Environmental Compliance. Each Company shall comply in all
respects with any and all Environmental Laws including, without limitation, all
Environmental Laws in jurisdictions in which any Company owns or operates a
facility or site, arranges for disposal or treatment of hazardous substances,
solid waste or other wastes, accepts for transport any hazardous substances,
solid waste or other wastes or holds any interest in real property or otherwise.
Borrowers shall furnish to the Banks, promptly after receipt thereof, a copy of
any notice any Company may receive from any Governmental Authority or private
Person or otherwise that any material litigation or proceeding pertaining to any
environmental, health or safety matter has been filed or is threatened against
such Company, any real property in which such Company holds any interest or any
past or present operation of such Company. No Company shall allow the release or
disposal of hazardous waste, solid waste or other wastes on, under or to any
real property in which any Company holds any interest or performs any of its
operations, in violation of any Environmental Law. As used in this Section 5.15,
“litigation or proceeding” means any demand, claim, notice, suit, suit in equity
action, administrative action, investigation or inquiry whether brought by any
Governmental Authority or private Person or otherwise. Borrowers shall defend,
indemnify and hold Agent and the Banks harmless against all costs, expenses,
claims, damages, penalties and liabilities of every kind or nature whatsoever
(including attorneys’ fees) arising out of or resulting from the noncompliance
of any Company with any Environmental Law. Such indemnification shall survive
any termination of this Agreement.

 

Section 5.16. Affiliate Transactions. No Company shall, or shall permit any
Subsidiary to, directly or indirectly, enter into or permit to exist any
transaction (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with any Affiliate
(other than a Credit Party that is a Company) on terms that shall be less
favorable to such Company or such Subsidiary, as the case may be, than those
that might be obtained at the time in a transaction with a non-Affiliate;
provided, however, that the foregoing shall not prohibit the payment of
customary and reasonable directors’ fees to directors who are not employees of a
Company or any Affiliate.

 

Section 5.17. Use of Proceeds. Borrowers’ use of the proceeds of the Notes shall
be solely for working capital, funding capital expenditures, permitted
acquisitions, and other general corporate purposes of the Companies.

 

Section 5.18. Corporate Names and Location of Collateral. No Company shall
change its corporate name, unless, in each case, such Company shall provide
Agent and the Banks with

 

47



--------------------------------------------------------------------------------

at least thirty (30) days prior written notice thereof. No Company shall use
trade names, assumed names or fictitious names without giving Agent and the
Banks at least thirty (30) days prior written notice thereof. Borrowers shall
also provide Agent with at least thirty (30) days prior written notification of
(a) any change in any location where any Company’s Inventory or Equipment is
maintained and any new locations where any Company’s Inventory or Equipment is
to be maintained (provided that such Inventory and/or Equipment at any time can
reasonably be expected to have an aggregate value in excess of $500,000); (b)
any change in the location of the office where any Company’s records pertaining
to its Accounts are kept; (c) the location of any new places of business and the
changing or closing of any of its existing places of business; and (d) any
change in any Company’s chief executive office. In the event of any of the
foregoing or as a result of any change of applicable law with respect to the
taking of security interests, Borrowers agree that Agent may file new U.C.C.
financing statements describing the Collateral and otherwise in form and
substance sufficient for recordation wherever necessary or appropriate, as
determined in Agent’s sole discretion, to perfect or continue perfected the
security interest of Agent, for the benefit of the Banks, in the Collateral,
based upon such new places of business or names or such change in applicable
law, and Borrowers shall pay all filing and recording fees and taxes in
connection with the filing or recordation of such financing statements and shall
immediately reimburse Agent therefor if Agent pays the same. Such amounts shall
be Related Expenses hereunder.

 

Section 5.19. Restricted Payments. No Company shall make or commit itself to pay
any Restricted Payment at any time.

 

Section 5.20. Subsidiaries Guaranties; Pledge of Stock.

 

(a) Guaranties. Each Domestic Subsidiary of a Company (that is not Dormant
Subsidiary) created, acquired or held subsequent to the Closing Date, shall
immediately execute and deliver to Agent, for the benefit of the Banks, a
Guaranty of Payment of all of the Debt, such agreement to be in form and
substance acceptable to Agent, along with any such Security Documents, corporate
governance and authorization documents, and an opinion of counsel as may be
deemed necessary or advisable by Agent.

 

(b) Pledge of Stock. With respect to the creation or acquisition of a
Subsidiary, Borrowers shall deliver to Agent, for the benefit of the Banks, all
of the share certificates (or other evidence of equity) owned by a Credit Party
pursuant to the terms of a Pledge Agreement executed by the appropriate Credit
Party; provided, however, that no Company shall be required to pledge more than
sixty-five percent (65%) of the outstanding shares of stock of any Foreign
Subsidiary.

 

Section 5.21. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral.

 

(a) Generally. Borrowers shall provide Agent with prompt written notice with
respect to real or personal property (other than Accounts or Inventory) with an
aggregate cost in excess of $1,000,000 acquired by any Company subsequent to the
Closing Date. In addition to any other right that Agent and the Banks may have
pursuant to this Agreement or otherwise,

 

48



--------------------------------------------------------------------------------

upon written request of Agent, Borrowers shall, and shall cause each Guarantor
of Payment to, grant to Agent, for the benefit of the Banks, as additional
security for the Debt, a first priority security interest Lien on any real or
personal property of each Borrower and each Guarantor of Payment in which Agent
does not have a first priority security interest Lien. Borrowers agree that,
within thirty (30) days after such written request, Borrowers shall secure all
of the Debt by delivering to Agent, for the benefit of the Banks, security
agreements, Intellectual Property Collateral Assignment and Security Agreements,
pledge agreements, Mortgages (or deeds of trust, if applicable) or other
documents, instruments or agreements or such thereof as Agent and the Required
Banks may reasonably require. Borrowers shall pay all recordation, legal and
other expenses in connection therewith.

 

(b) Real Estate Matters. Notwithstanding the generality of the foregoing
subsection (a), with respect to each parcel of Real Property acquired by each
Borrower or Guarantor of Payment after the Closing Date, such Borrower or
Guarantor of Payment shall provide to Agent within 30 days after the written
request thereof:

 

(i) a Loan Policy of title insurance, ALTA 1970 Form B (amended 10/17/70 and
10/17/84) issued to Agent, for the benefit of the Banks, by a title company
acceptable to Agent and the Banks (the “Title Company”), in an amount equal to
the lesser of the Total Commitment Amount or the appraised value of the Real
Property insuring the related Mortgage to be a valid, first-priority lien in the
Real Property, free and clear of all defects and encumbrances except such
matters of record as accepted by Agent and the Banks, in their sole discretion,
and shown as Permitted Encumbrances in “Exhibit B” to such Mortgage, with such
endorsements and affirmative insurance as Agent and the Banks may require,
including without limitation:

 

(A) the deletion of all so-called “standard exceptions” from such policy;

 

(B) a so-called “comprehensive” endorsement in form and substance acceptable to
Agent and the Banks;

 

(C) affirmative insurance coverage regarding access, compliance with respect to
restrictive covenants and any other matters to which Agent and the Banks may
have objection or require affirmative insurance coverage; and

 

(D) the results of a federal tax lien search in the county wherein the Real
Property is located and each Borrower has its principal place of business.

 

(ii) a current (certified not more than thirty (30) days prior to the date of
the Mortgage granted in favor of Agent with respect to such Real Property)
“as-built” survey of the Real Property prepared by a licensed surveyor
acceptable to Agent and the Banks, certified to Agent and the Banks and the
Title Company pursuant to certificate of survey acceptable to Bank and the
Banks. Such survey shall be in form and substance

 

49



--------------------------------------------------------------------------------

acceptable to Agent and the Banks, in their sole discretion, shall be made in
accordance with the “Minimum Standard Detail Requirements for Land Title
Surveys” adopted by the American Land Title Association in 1999, and shall show,
without limitation:

 

(A) the location of the perimeter of the Real Property by courses and distances
with all reference points shown or referred to in the aforesaid title policy;

 

(B) all easements (including those easements whose existence is disclosed by
physical inspection of the Real Property), rights-of-way and the location of all
utility lines servicing the improvements on the Real Property;

 

(C) the established building lines;

 

(D) the full legal description of the real estate (conforming to the legal
description set forth in the aforesaid title policy) and a certification as to
the acreage and square footage thereof;

 

(E) the highway and street right-of-way lines abutting the Real Property and the
width thereof; and

 

(F) encroachments upon the Real Property and the extent thereof in feet and
inches;

 

(iii) a copy of the certificate of occupancy for each building located on the
Real Property issued by the city in which such Real Property is located;

 

(iv) evidence satisfactory to Agent and the Banks of compliance with all
building and zoning codes applicable to the Real Property;

 

(v) evidence of the availability and adequacy of utilities for the buildings
located on the Real Property;

 

(vi) evidence to the satisfaction of Agent and the Banks, in their sole
discretion, that no portion of the Real Property is located in a Special Flood
Hazard Area or is otherwise classified as Class A or Class BX on the Flood Maps
maintained by the Federal Emergency Management Agency; and

 

(vii) two fully executed originals of a Mortgage.

 

Section 5.22. Collateral. Each Borrower shall:

 

(a) at all reasonable times allow Agent or any Bank by or through any of its
officers, agents, employees, attorneys, or accountants to, if Agent or any Bank
determines that any of the following are necessary or desirable to protect its
rights hereunder or in the Collateral: (i)

 

50



--------------------------------------------------------------------------------

examine, inspect, and make extracts from such Borrower’s books and other
records, including, without limitation, the tax returns of such Borrower; (ii)
arrange for verification of such Borrower’s Accounts, under reasonable
procedures, directly with Account Debtors or by other methods; and (iii) examine
and inspect such Borrower’s Inventory and Equipment, wherever located;

 

(b) promptly furnish to Agent or any Bank upon request (i) additional statements
and information with respect to the Collateral, and all writings and information
relating to or evidencing any of such Borrower’s Accounts (including, without
limitation, computer printouts or typewritten reports listing the mailing
addresses of all present Account Debtors), and (ii) any other writings and
information as Agent or such Bank may request that it determines are necessary
or desirable to protect the Bank’s rights hereunder or in the Collateral;

 

(c) if requested by Agent, place a footnote in its financial statements
indicating the security interest in the Collateral granted to Agent for the
benefit of the Banks hereunder;

 

(d) immediately notify Agent and the Banks in writing of any information that
any Borrower has or may receive with respect to the Collateral that might in any
manner materially and adversely affect the value thereof or the rights of Agent
or the Banks with respect thereto;

 

(e) maintain such Borrower’s Equipment in good operating condition and repair,
ordinary wear and tear excepted, making all necessary replacements thereof so
that the value and operating efficiency thereof shall at all times be maintained
and preserved in all material respects, and promptly inform Agent of any
material additions to or deletions from such Borrower’s Equipment; and

 

(f) if any condition or event shall occur after the Closing Date which the
Required Banks determine has had a Material Adverse Effect, upon the request of
Agent, promptly take such action as is necessary to comply with the federal
Assignment of Claims Act and any other applicable law with respect to collateral
consisting of any Accounts with respect to which the Account Debtor is the
United States of America or any Governmental Authority or any business which is
located in a foreign country; and

 

(g) upon request of Agent, promptly take such action and promptly make, execute,
and deliver all such additional and further items, deeds, assurances, and
instruments as Agent may require, including, without limitation, financing
statements, so as to completely vest in and ensure to Agent and the Banks their
respective rights hereunder and in or to the Collateral.

 

Each Borrower hereby authorizes Agent, on behalf of the Banks, to file financing
statements with respect to the Collateral. If certificates of title or
applications for title are issued or outstanding with respect to any of the
Inventory or Equipment of any Borrower, such Borrower shall, upon request of
Agent, (i) execute and deliver to Agent a short form security agreement, in the
form and substance acceptable to Agent, and (ii) deliver such certificate or
application to Agent and cause the interest of Agent, for the benefit of the
Banks, to be properly noted thereon. Each Borrower hereby authorizes Agent or
Agent’s designated agent (but without obligation by Agent to do so) to incur
Related Expenses (whether prior to, upon, or subsequent to any Default),

 

51



--------------------------------------------------------------------------------

and Borrowers shall promptly repay, reimburse, and indemnify Agent and the Banks
for any and all Related Expenses. If any Borrower fails to keep and maintain its
Equipment in good operating condition, Agent may (but shall not be required to)
so maintain or repair all or any part of such Borrower’s Equipment and the cost
thereof shall be a Related Expense. All Related Expenses are payable to Agent
upon demand therefor; Agent may, at its option, debit Related Expenses directly
to the Revolving Credit Notes or any other Notes.

 

Section 5.23. Restrictive Agreements. Except as set forth in this Agreement,
Borrowers shall not, and shall not permit any of their Subsidiaries to, directly
or indirectly, create or otherwise cause or suffer to exist or become effective
any encumbrance or restriction on the ability of any Subsidiary to (a) make,
directly or indirectly, any Capital Distribution to any Borrower, (b) make,
directly or indirectly, loans or advances or capital contributions to any
Borrower, or (c) transfer or encumber, directly or indirectly, any of the
properties or assets of such Subsidiary to any Borrower; except for such
encumbrances or restrictions existing under or by reason of (i) applicable law,
(ii) customary non-assignment provisions in leases or other agreements entered
in the ordinary course of business and consistent with past practices, or (iii)
customary restrictions in security agreements or mortgages securing Indebtedness
of a Company, or capital leases of a Company, to the extent such restrictions
shall only restrict the transfer of the property subject to such security
agreement, mortgage or, as permitted in Section 5.8(b) hereof, lease.

 

Section 5.24. Other Covenants. In the event that any Borrower shall enter into,
or shall have entered into, any Material Indebtedness Agreement, wherein the
covenants and agreements contained therein shall be more restrictive than the
covenants set forth herein, then Borrowers shall be bound hereunder by such
covenants and agreements with the same force and effect as if such covenants and
agreements were written herein.

 

Section 5.25. Amendment of Organizational Documents. No Company shall amend its
Organizational Documents without the prior written consent of Agent.

 

Section 5.26. Interest Rate Protection. At the option of Borrowers, Borrowers
may obtain Interest Rate Protection with respect to Borrowers’ Indebtedness in
addition to the Hedge Agreement contemplated by Section 4.1(n) hereof.

 

Section 5.27. Federal Assignment of Claims Act. If any condition or event shall
occur after the Closing Date which the Required Banks determine has had a
Material Adverse Effect, upon the request of Agent, Borrowers shall promptly
take such action as is necessary to comply with the federal Assignment of Claims
Act with respect to any contract between any Borrower and any Governmental
Authority which can reasonably be expected to exceed $1,000,000 in revenues per
annum.

 

Section 5.28. Department of Defense Account. Borrowers shall only deposit in the
Department of Defense Account funds of the United States Department of Defense
that are required to be maintained in a segregated demand deposit account.

 

52



--------------------------------------------------------------------------------

ARTICLE VI. SECURITY

 

Section 6.1. Security Interest in Collateral. In consideration of and as
security for the full and complete payment of all of the Secured Debt, each
Borrower hereby grants to Agent, for the benefit of the Banks, a security
interest in and an assignment of the Collateral.

 

Section 6.2. Collections and Receipt of Proceeds by Borrowers. Prior to exercise
by Agent and the Banks of their rights under Article IX of this Agreement, both
(a) the lawful collection and enforcement of all of such Borrower’s Accounts,
and (b) the lawful receipt and retention by each Borrower of all Proceeds of all
of such Borrower’s Accounts and Inventory shall be as agent of the Banks. If any
condition or event shall occur after the Closing Date which the Required Banks
determine has had a Material Adverse Effect, upon written direction to Borrowers
from Agent, a Cash Collateral Account shall be opened by Borrowers at the main
office of Agent in Cleveland, Ohio, and all such lawful collections of each
Borrower’s Accounts and such Proceeds of each Borrower’s Accounts and Inventory
shall be remitted daily by such Borrower to Agent in the form in which they are
received by such Borrower, either by mailing or by delivering such collections
and Proceeds to Agent, appropriately endorsed for deposit in the Cash Collateral
Account. In the event that such notice is given to Borrowers from Agent, no
Borrower shall commingle such collections or Proceeds with any of such
Borrower’s other funds or property or the funds or property of any other
Borrower, but shall hold such collections and Proceeds separate and apart
therefrom upon an express trust for Agent, for the benefit of the Banks. In such
case, Agent may, in its sole discretion, and shall, at the request of the
Required Banks, at any time and from time to time, apply all or any portion of
the account balance in the Cash Collateral Account as a credit against (i) the
outstanding principal or interest of the Notes, or (ii) any other Debt. If any
remittance shall be dishonored, or if, upon final payment, any claim with
respect thereto shall be made against Agent on its warranties of collection,
Agent may charge the amount of such item against the Cash Collateral Account or
any other Deposit Account maintained by any Borrower with Agent or with any
other Bank, and, in any event, retain the same and such Borrower’s interest
therein as additional security for the Secured Debt. Agent may, in its sole
discretion, at any time and from time to time, release funds from the Cash
Collateral Account to Borrowers for use in the business of Borrowers. The
balance in the Cash Collateral Account may be withdrawn by Borrowers upon
termination of this Agreement and payment in full of all of the Secured Debt. If
any condition or event shall occur after the Closing Date which the Required
Banks determine has had a Material Adverse Effect, at Agent’s direction, each
Borrower shall cause all remittances representing collections and Proceeds of
Collateral to be mailed to a lock box in Cleveland, Ohio, to which Agent shall
have access for the processing of such items in accordance with the provisions,
terms and conditions of Agent’s customary lock box agreement.

 

Agent, or Agent’s designated agent, is hereby constituted and appointed as each
Borrower’s attorney-in-fact with authority and power to endorse, any and all
instruments, documents, and chattel paper upon such Borrower’s failure to do so.
Such authority and power, being coupled with an interest, shall be (a)
irrevocable until all of the Debt is paid, (b) exercisable by Agent at any time
during which a Cash Collateral Account or lockbox is being maintained pursuant
to this Section 6.2 and without any request upon such Borrower by Agent to so
endorse, and (c) exercisable in Agent’s name or such Borrower’s name. Each
Borrower

 

53



--------------------------------------------------------------------------------

hereby waives presentment, demand, notice of dishonor, protest, notice of
protest, and any and all other similar notices with respect thereto, regardless
of the form of any endorsement thereof. Agent and the Banks shall not be bound
or obligated to take any action to preserve any rights therein against prior
parties thereto.

 

Section 6.3. Collections and Receipt of Proceeds by Agent. Each Borrower hereby
constitutes and appoints Agent, or Agent’s designated agent, as such Borrower’s
attorney-in-fact to exercise, at any time after the occurrence of a condition or
event which the Required Banks determine has had a Material Adverse Effect, all
or any of the following powers which, being coupled with an interest, shall be
irrevocable until the complete and full payment of all of the Debt:

 

(a) to receive, retain, acquire, take, endorse, assign, deliver, accept, and
deposit, in the name of Agent or such Borrower, any and all of such Borrower’s
cash, instruments, chattel paper, documents, Proceeds of Accounts, Proceeds of
Inventory, collection of Accounts, and any other writings relating to any of the
Collateral;

 

(b) to transmit to Account Debtors, on any or all of such Borrower’s Accounts,
notice of assignment to Agent for the benefit of the Banks thereof and Agent’s,
for the benefit of the Banks, security interest therein and to request from such
Account Debtors at any time, in the name of Agent or such Borrower, information
concerning such Borrower’s Accounts and the amounts owing thereon;

 

(c) to transmit to purchasers of any or all of such Borrower’s Inventory, notice
of Agent’s security interest therein, and to request from such purchasers at any
time, in the name of Agent or such Borrower, information concerning such
Borrower’s Inventory and the amounts owing thereon by such purchasers;

 

(d) to notify and require Account Debtors on such Borrower’s Accounts and
purchasers of such Borrower’s Inventory to make payment of their indebtedness
directly to Agent;

 

(e) to take or bring, in the name of Agent or such Borrower, all steps, actions,
suits, or proceedings deemed by Agent necessary or desirable to effect the
receipt, enforcement, and collection of the Collateral; and

 

(f) to accept all collections in any form relating to the Collateral, including
remittances which may reflect deductions, and to deposit the same, into such
Borrower’s Cash Collateral Account or, at the option of Agent, to apply them as
a payment against any Note or Notes or any other Debt.

 

Section 6.4. Use of Inventory and Equipment. Until an Event of Default shall
occur, each Borrower may (a) retain possession of and use its Inventory and
Equipment in any lawful manner not inconsistent with this Agreement or with the
terms, conditions, or provisions of any policy of insurance thereon; (b) sell or
lease its Inventory in the ordinary course of business; provided, however, that
a sale or lease in the ordinary course of business does not include a

 

54



--------------------------------------------------------------------------------

transfer in partial or total satisfaction of an Indebtedness; and (c) use and
consume any raw materials or supplies, the use and consumption of which are
necessary in order to carry on such Borrower’s business.

 

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

 

Section 7.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is duly organized, validly existing, and in good standing under the laws
of its state or jurisdiction of incorporation or organization and, as of the
Closing Date, is duly qualified and authorized to do business and is in good
standing as a foreign entity in the jurisdictions set forth opposite its name on
Schedule 7.1 hereto, which are all of the states or jurisdictions where the
character of its property or its business activities makes such qualification
necessary, except where the failure to so qualify will not cause or result in a
Material Adverse Effect. As of the Closing Date, Schedule 7.1 hereto sets forth
each Subsidiary of a Borrower (and whether such Subsidiary is a Dormant
Subsidiary) and each Person that is an owner of a Borrower’s stock (other than
the owners of the stock of MTCT), its state of formation, its relationship to
each Borrower, including the percentage of each class of stock owned by a
Company, the location of its chief executive offices and its principal place of
business. Each Borrower owns all of the capital stock of each of its
Subsidiaries.

 

Section 7.2. Corporate Authority. Each Credit Party has the right and power and
is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms. The execution, delivery and performance
of the Loan Documents will not conflict with nor result in any material breach
in any of the provisions of, or constitute a material default under, or result
in the creation of any Lien (other than Liens permitted under Section 5.9
hereof) upon any assets or property of any Company under the provisions of, such
Company’s Organizational Documents or any agreement.

 

Section 7.3. Compliance with Laws. Each Company:

 

(a) holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from federal, state, local, and foreign
governmental and regulatory bodies necessary for the conduct of its business and
is in compliance with all applicable laws relating thereto;

 

(b) is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices; and

 

(c) is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound.

 

55



--------------------------------------------------------------------------------

Section 7.4. Litigation and Administrative Proceedings. Except as set forth on
Schedule 7.4 hereto, there are (a) no lawsuits, actions, investigations, or
other proceedings pending or threatened against any Company, or in respect of
which any Company may have any liability, in any court or before any
Governmental Authority, arbitration board, or other tribunal, (b) no orders,
writs, injunctions, judgments, or decrees of any court or government agency or
instrumentality to which any Company is a party or by which the property or
assets of any Company are bound, or (c) no grievances, disputes, or
controversies outstanding with any union or other organization of the employees
of any Company, or threats of work stoppage, strike, or pending demands for
collective bargaining.

 

Section 7.5. Title to Assets. Each Company has good title to and ownership of
all property it purports to own, which property is free and clear of all Liens,
except those permitted under Section 5.9 hereof.

 

Section 7.6. Liens and Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.9 hereof, (a) there is no financing
statement outstanding covering any personal property of any Company, other than
a financing statement in favor of Agent for the benefit of the Banks; (b) there
is no mortgage outstanding covering any real property of any Company, other than
a mortgage in favor of Agent for the benefit of the Banks; and (c) no real or
personal property of any Company is subject to any security interest or Lien of
any kind other than any security interest or Lien that may be granted to Agent,
for the benefit of the Banks, except for Liens permitted by Section 5.9 hereof.
No Company has entered into any contract or agreement that exists on or after
the Closing Date (other than an agreement securing Indebtedness permitted to be
incurred pursuant to Section 5.8(b) hereof) that would prohibit Agent and the
Banks from acquiring a security interest, mortgage or other Lien on, or a
collateral assignment of, any of the property or assets of any Company.

 

Section 7.7. Tax Returns. All federal, state and local tax returns and other
reports required by law to be filed in respect of the income, business,
properties and employees of each Company have been filed and all taxes,
assessments, fees and other governmental charges that are due and payable have
been paid, except as otherwise permitted herein. The provision for taxes on the
books of each Company is adequate for all years not closed by applicable
statutes and for the current fiscal year.

 

Section 7.8. Environmental Laws. Each Company is in material compliance with any
and all Environmental Laws, including, without limitation, all Environmental
Laws in all jurisdictions in which any Company owns or operates, or has owned or
operated, a facility or site, arranges or has arranged for disposal or treatment
of hazardous substances, solid waste or other wastes, accepts or has accepted
for transport any hazardous substances, solid waste or other wastes or holds or
has held any interest in real property or otherwise. No litigation or proceeding
arising under, relating to or in connection with any Environmental Law is
pending or, to the best knowledge of each Company, threatened, against any
Company, any real property in which any Company holds or has held an interest or
any past or present operation of any Company. No release, threatened release or
disposal of hazardous waste, solid waste or other wastes is occurring, or has
occurred (other than those that are currently being cleaned up in accordance
with Environmental Laws), on, under or to any real property in which any Company
holds any

 

56



--------------------------------------------------------------------------------

interest or performs any of its operations, in violation of any Environmental
Law. As used in this Section 7.8, “litigation or proceeding” means any demand,
claim, notice, suit, suit in equity, action, administrative action,
investigation or inquiry whether brought by any Governmental Authority or
private Person or otherwise.

 

Section 7.9. Location. As of the Closing Date, the Companies have places of
business or maintain their Inventory and Equipment at the locations set forth on
Schedule 7.9 hereto. Each Company’s chief executive office is set forth on
Schedule 7.9 hereto.

 

Section 7.10. Continued Business. There exists no actual, pending, or, to each
Borrower’s knowledge, threatened termination, cancellation or limitation of, or
any modification or change in the business relationship of any Company and any
customer or supplier, or any group of customers or suppliers, whose purchases or
supplies, individually or in the aggregate, are material to the business of any
Company, and there exists no present condition or state of facts or
circumstances that would have a Material Adverse Effect or prevent a Company
from conducting such business or the transactions contemplated by this Agreement
in substantially the same manner in which it was previously conducted.

 

Section 7.11. Employee Benefits Plans. Schedule 7.11 hereto identifies each
ERISA Plan. No ERISA Event has occurred or is expected to occur with respect to
an ERISA Plan. Full payment has been made of all amounts which a Controlled
Group member is required, under applicable law or under the governing documents,
to have been paid as a contribution to or a benefit under each ERISA Plan. The
liability of each Controlled Group member with respect to each ERISA Plan has
been fully funded based upon reasonable and proper actuarial assumptions, has
been fully insured, or has been fully reserved for on its financial statements.
No changes have occurred or are expected to occur that would cause a material
increase in the cost of providing benefits under the ERISA Plan. With respect to
each ERISA Plan that is intended to be qualified under Code Section 401(a), (a)
the ERISA Plan and any associated trust operationally comply with the applicable
requirements of Code Section 401(a); (b) the ERISA Plan and any associated trust
have been amended to comply with all such requirements as currently in effect,
other than those requirements for which a retroactive amendment can be made
within the “remedial amendment period” available under Code Section 401(b) (as
extended under Treasury Regulations and other Treasury pronouncements upon which
taxpayers may rely); (c) the ERISA Plan and any associated trust have received a
favorable determination letter from the Internal Revenue Service stating that
the ERISA Plan qualifies under Code Section 401(a), that the associated trust
qualifies under Code Section 501(a) and, if applicable, that any cash or
deferred arrangement under the ERISA Plan qualifies under Code Section 401(k),
unless the ERISA Plan was first adopted at a time for which the above-described
“remedial amendment period” has not yet expired; (d) the ERISA Plan currently
satisfies the requirements of Code Section 410(b), subject to any retroactive
amendment that may be made within the above-described “remedial amendment
period”; and (e) no contribution made to the ERISA Plan is subject to an excise
tax under Code Section 4972. With respect to any Pension Plan, the “accumulated
benefit obligation” of Controlled Group members with respect to the Pension Plan
(as determined in accordance with Statement of Accounting Standards No. 87,
“Employers’ Accounting for Pensions”) does not exceed the fair market value of
Pension Plan assets.

 

57



--------------------------------------------------------------------------------

Section 7.12. Consents or Approvals. No consent, approval or authorization of,
or filing, registration or qualification with, any Governmental Authority or any
other Person is required to be obtained or completed by any Company in
connection with the execution, delivery or performance by any Company of any of
the Loan Documents, that has not already been obtained or completed.

 

Section 7.13. Solvency. Each Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that such
Borrower has incurred to Agent and the Banks. No Borrower is insolvent as
defined in any applicable state, federal or relevant foreign statute, nor will
such Borrower be rendered insolvent by the execution and delivery of the Loan
Documents to Agent and the Banks. No Borrower is engaged or about to engage in
any business or transaction for which the assets retained by it are or will be
an unreasonably small amount of capital, taking into consideration the
obligations to Agent and the Banks incurred hereunder. No Borrower intends to,
nor does it believe that it will, incur debts beyond its ability to pay such
debts as they mature.

 

Section 7.14. Financial Statements. The Consolidated financial statements of
MTCT for the fiscal year ended December 31, 2004 furnished to Agent and the
Banks, are true and complete, have been prepared in accordance with GAAP, and
fairly present the financial condition of the Companies as of the dates of such
financial statements and the results of their operations for the periods then
ending. Since the dates of such statements, there has been no material adverse
change in any Company’s financial condition, properties or business or any
change in any Company’s accounting procedures.

 

Section 7.15. Regulations. No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States of
America). The use of the proceeds of the Loans will not violate, or be
inconsistent with, the provisions of Regulation U or X or any other Regulation
of such Board of Governors.

 

Section 7.16. Intellectual Property. Each Company owns, possesses, or has the
right to use all of the patents, patent applications, trademarks, service marks,
copyrights, licenses, and rights with respect to the foregoing necessary for the
conduct of its business without any known conflict with the rights of others.

 

Section 7.17. Insurance. Each Company maintains with financially sound and
reputable insurers insurance with coverage and limits as required by law and as
is customary with Persons engaged in the same businesses as the Companies.
Schedule 7.17 hereto sets forth all insurance carried by the Companies on the
Closing Date, setting forth in detail the amount and type of such insurance.

 

Section 7.18. Accurate and Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits a material
fact necessary to make the statements contained therein or in the Loan Documents
not misleading. After due inquiry by Borrowers, there is no known fact that any
Company has not disclosed to Agent and the Banks that has or is likely to have a
Material Adverse Effect.

 

58



--------------------------------------------------------------------------------

Section 7.19. Defaults. No Default or Event of Default exists hereunder, nor
will any begin to exist immediately after the execution and delivery hereof.

 

ARTICLE VIII. EVENTS OF DEFAULT

 

Each of the following shall constitute an Event of Default hereunder:

 

Section 8.1. Payments. If the principal of or interest on any Note or any
commitment or other fee shall not be paid in full when due and payable.

 

Section 8.2. Special Covenants. If any Company shall fail or omit to perform and
observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.19, 5.20 or 5.23 hereof.

 

Section 8.3. Other Covenants. If a Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 8.1 or 8.2 hereof) contained or referred to in this Agreement or any
Related Writing that is on such Company’s part to be complied with, and that
Default shall not have been fully corrected within thirty (30) days after the
giving of written notice thereof to a Borrower by Agent or the Required Banks
that the specified Default is to be remedied.

 

Section 8.4. Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any Related Writing or any
other material information furnished by any Company to Agent or the Banks or any
thereof or any other holder of any Note, shall be false or erroneous and relates
to a condition or event which the Required Banks have determined has had a
Material Adverse Effect.

 

Section 8.5. Cross Default. If any Company shall default in the payment of any
principal or interest due and owing upon any other obligation for borrowed money
or under any Material Indebtedness Agreement beyond any period of grace provided
with respect thereto or in the performance or observance of any other agreement,
term or condition contained in any agreement under which such obligation for
borrowed money is created or in any Material Indebtedness Agreement, as the case
may be, if the effect of such default is to allow the acceleration of the
maturity of such Indebtedness or to permit the holder thereof to cause such
Indebtedness to become due prior to its stated maturity.

 

Section 8.6. ERISA Default. The occurrence of one or more ERISA Events that (a)
the Required Banks determine could have a Material Adverse Effect, or (b)
results in a Lien on any of the assets of any Company.

 

Section 8.7. Change in Control. If any Change in Control shall occur.

 

Section 8.8. Money Judgment. A final judgment or order for the payment of money
in excess of Five Hundred Thousand Dollars ($500,000) shall be rendered against
any Company

 

59



--------------------------------------------------------------------------------

by a court of competent jurisdiction, that remains unpaid or unstayed and
undischarged for a period (during which execution shall not be effectively
stayed) of thirty (30) days after the date on which the right to appeal has
expired.

 

Section 8.9. Material Adverse Effect. There shall have occurred any condition or
event that the Required Banks determine has had a Material Adverse Effect.

 

Section 8.10. Validity of Loan Documents. (a) Any material provision, in the
sole opinion of Agent, of any Loan Document shall at any time for any reason
cease to be valid, binding and enforceable against any Credit Party; (b) the
validity, binding effect or enforceability of any Loan Document against any
Credit Party shall be contested by any Credit Party; (c) any Credit Party shall
deny that it has any or further liability or obligation thereunder; or (d) any
Loan Document shall be terminated, invalidated or set aside, or be declared
ineffective or inoperative or in any way cease to give or provide to Agent and
the Banks the benefits purported to be created thereby. In addition to any other
material Loan Documents, this Agreement, each Note and each Guaranty of Payment
shall be deemed to be “material”.

 

Section 8.11. Solvency. If any Company (other than a Dormant Subsidiary) or any
Credit Party shall (a) except as permitted pursuant to Section 5.12 hereof,
discontinue business, (b) generally not pay its debts as such debts become due,
(c) make a general assignment for the benefit of creditors, (d) apply for or
consent to the appointment of an interim receiver, a receiver and manager, an
administrator, sequestrator, monitor, a custodian, a trustee, an interim trustee
or liquidator of all or a substantial part of its assets, (e) be adjudicated a
debtor or insolvent or have entered against it an order for relief under Title
11 of the United States Code, or under any other bankruptcy insolvency,
liquidation, winding-up, corporate or similar statute or law, foreign, federal,
state or provincial, in any applicable jurisdiction, now or hereafter existing,
(f) file a voluntary petition in bankruptcy, or file a proposal or notice of
intention to file a proposal or have an involuntary proceeding filed against it
and the same shall continue undismissed for a period of thirty (30) days from
commencement of such proceeding or case, or file a petition or an answer or an
application or a proposal seeking reorganization or an arrangement with
creditors or seeking to take advantage of any other law (whether federal,
provincial or state, or, if applicable, other jurisdiction) relating to relief
of debtors, or admit (by answer, by default or otherwise) the material
allegations of a petition filed against it in any bankruptcy, reorganization,
insolvency or other proceeding (whether federal, provincial or state, or, if
applicable, other jurisdiction) relating to relief of debtors, (g) suffer or
permit or to continue unstayed and in effect for thirty (30) consecutive days
any judgment, decree or order entered by a court of competent jurisdiction, that
approves a petition or an application or a proposal seeking its reorganization
or appoints an interim receiver, a receiver and manager, an administrator,
custodian, trustee, interim trustee or liquidator of all or a substantial part
of its assets, (h) have an administrative receiver appointed over the whole or
substantially the whole of its assets, (i) take, or omit to take, any action in
order thereby to effect any of the foregoing, or (j) have a moratorium declared
in respect of any of its Indebtedness, or any analogous procedure or step is
taken in any jurisdiction.

 

60



--------------------------------------------------------------------------------

ARTICLE IX. REMEDIES UPON DEFAULT

 

Notwithstanding any contrary provision or inference herein or elsewhere,

 

Section 9.1. Optional Defaults. If any Event of Default referred to in Section
8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9 or 8.10 hereof shall occur, Agent
may, with the consent of the Required Banks, and shall, at the request of the
Required Banks, give written notice to Borrowers, to:

 

(a) terminate the Commitments, if not previously terminated, and, immediately
upon such election, the obligations of the Banks, and each thereof, to make any
further Loan nor shall the Fronting Bank be obligated to issue any Letter of
Credit, and/or

 

(b) accelerate the maturity of all of the Debt (if the Debt is not already due
and payable), whereupon all of the Debt shall become and thereafter be
immediately due and payable in full without any presentment or demand and
without any further or other notice of any kind, all of which are hereby waived
by Borrowers.

 

Section 9.2. Automatic Defaults. If any Event of Default referred to in Section
8.11 hereof shall occur:

 

(a) all of the Commitments shall automatically and immediately terminate, if not
previously terminated, and no Bank thereafter shall be under any obligation to
grant any further Loan nor shall the Fronting Bank be obligated to issue any
Letter of Credit, and

 

(b) the principal of and interest then outstanding on all of the Notes, and all
of the other Debt, shall thereupon become and thereafter be immediately due and
payable in full (if the Debt is not already due and payable), all without any
presentment, demand or notice of any kind, which are hereby waived by Borrowers.

 

Section 9.3. Letters of Credit. If the maturity of the Debt shall be accelerated
pursuant to Section 9.1 or 9.2 hereof, Borrowers and any Guarantors of Payment
shall immediately deposit with Agent, as security for the obligations of
Borrowers to reimburse Agent and the Banks for any then outstanding Letters of
Credit, cash equal to the sum of the aggregate undrawn balance of any then
outstanding Letters of Credit. Agent and the Banks are hereby authorized, at
their option, to deduct any and all such amounts from any deposit balances then
owing by any Bank (or any affiliate of such Bank, wherever located) to or for
the credit or account of any Company, as security for the obligations of
Borrowers and any Guarantors of Payment to reimburse Agent and the Banks for any
then outstanding Letters of Credit.

 

Section 9.4. Offsets. If there shall occur or exist any Event of Default
referred to in Section 8.11 hereof or if the maturity of the Notes is
accelerated pursuant to Section 9.1 or 9.2 hereof, each Bank shall have the
right at any time to set off against, and to appropriate and apply toward the
payment of, any and all Debt then owing by Borrowers to such Bank (including,
without limitation, any participation purchased or to be purchased pursuant to
Section 2.4(c) or 9.4 hereof), whether or not the same shall then have matured,
any and all deposit (general or

 

61



--------------------------------------------------------------------------------

special) balances and all other indebtedness then held or owing by such Bank
(including, without limitation, by branches and agencies or any affiliate of
such Bank) to or for the credit or account of any Borrower or Guarantor of
Payment, all without notice to or demand upon any Borrower or any other Person,
all such notices and demands being hereby expressly waived by each Borrower.

 

Section 9.5. Equalization Provision. Each Bank agrees with the other Banks that
if it, at any time, shall obtain any Advantage over the other Banks or any
thereof in respect of the Debt (except as to Swing Loans and Letters of Credit
prior to Agent’s giving of notice to participate and except under Article III
hereof), it shall purchase from the other Banks, for cash and at par, such
additional participation in the Debt as shall be necessary to nullify the
Advantage. If any such Advantage resulting in the purchase of an additional
participation as aforesaid shall be recovered in whole or in part from the Bank
receiving the Advantage, each such purchase shall be rescinded, and the purchase
price restored (but without interest unless the Bank receiving the Advantage is
required to pay interest on the Advantage to the Person recovering the Advantage
from such Bank) ratably to the extent of the recovery. Each Bank further agrees
with the other Banks that if it at any time shall receive any payment for or on
behalf of any Borrower on any indebtedness owing by any Borrower to that Bank
(whether by voluntary payment, by realization upon security, by reason of offset
of any deposit or other indebtedness, by counterclaim or cross-action, by the
enforcement of any right under any Loan Document, or otherwise) it will apply
such payment first to any and all Debt owing by such Borrower to that Bank
(including, without limitation, any participation purchased or to be purchased
pursuant to this Section or any other Section of this Agreement). Each Borrower
agrees that any Bank so purchasing a participation from the other Banks or any
thereof pursuant to this Section may exercise all of its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Bank was a direct creditor of such Borrower in the amount of such
participation.

 

Section 9.6. Collateral. Upon the occurrence of an Event of Default and at all
times thereafter, Agent, on behalf of the Required Banks, shall have the rights
and remedies of a secured party under the Ohio Revised Code as in effect from
time to time, in addition to the rights and remedies of a secured party provided
elsewhere within this Agreement, in any other Related Writing executed by any
Borrower or otherwise provided in law or equity. Agent may require Borrowers to
assemble the Collateral, which Borrowers agree to do, and make it available to
Agent and the Banks at a reasonably convenient place to be designated by Agent.
Agent may, with or without notice to or demand upon Borrowers and with or
without the aid of legal process, make use of such force as may be necessary to
enter any premises where the Collateral, or any thereof, may be found and to
take possession thereof (including anything found in or on the Collateral that
is not specifically described in this Agreement, each of which findings shall be
considered to be an accession to and a part of the Collateral) and for that
purpose may pursue the Collateral wherever the same may be found, without
liability for trespass or damage caused thereby to Borrowers. After any delivery
or taking of possession of the Collateral, or any thereof, pursuant to this
Agreement, then, with or without resort to Borrowers personally or any other
Person or property, all of which Borrowers hereby waive, and upon such terms and
in such manner as Agent may deem advisable, Agent, in its discretion, may sell,
assign, transfer and deliver any of the Collateral at any time, or from time to
time. No prior

 

62



--------------------------------------------------------------------------------

notice need be given to Borrowers or to any other Person in the case of any sale
of Collateral that Agent determines to be perishable or to be declining speedily
in value or that is customarily sold in any recognized market, but in any other
case Agent shall give Borrowers not fewer than ten days prior notice of either
the time and place of any public sale of the Collateral or of the time after
which any private sale or other intended disposition thereof is to be made.
Borrowers waive advertisement of any such sale and (except to the extent
specifically required by the preceding sentence) waive notice of any kind in
respect of any such sale. At any such public sale, Agent or the Banks may
purchase the Collateral, or any part thereof, free from any right of redemption,
all of which rights Borrowers hereby waive and release. After deducting all
Related Expenses, and after paying all claims, if any, secured by Liens having
precedence over this Agreement, Agent may apply the net proceeds of each such
sale to or toward the payment of the Debt, whether or not then due, in such
order and by such division as Agent, in its sole discretion, may deem advisable.
Any excess, to the extent permitted by law, shall be paid to Borrowers, and
Borrowers shall remain liable for any deficiency. In addition, Agent shall at
all times have the right to obtain appraisals of Borrowers or the Collateral,
the cost of which shall be paid by Borrowers.

 

Section 9.7. Other Remedies. The remedies in this Article IX are in addition to,
not in limitation of, any other right, power, privilege, or remedy, either in
law, in equity, or otherwise, to which the Banks may be entitled. Agent shall
exercise the rights under this Article IX and all other collection efforts on
behalf of the Banks and no Bank shall act independently with respect thereto,
except as otherwise specifically set forth in this Agreement.

 

Section 9.8. Application of Proceeds. After the exercise by Agent, on behalf of
the Banks, of remedies under this Agreement or the other Loan Documents, all
monies received by Agent shall be applied, unless otherwise required by the
terms of the other Loan Documents or by applicable law, as follows:

 

(a) first, to the payment of all obligations (to the extent not paid by
Borrower) incurred by Agent pursuant to Section 11.5 hereof and to the payment
of Related Expenses;

 

(b) second, to the payment pro rata of (i) interest then accrued and payable on
the outstanding Loans, (ii) any fees then accrued and payable to Agent, and
(iii) any fees then accrued and payable to any Fronting Bank or the holders of
the Letter of Credit Exposure;

 

(c) third, (i) to the Banks, on a pro rata basis, based upon each Bank’s Overall
Commitment Percentage; provided that the amounts payable in respect of the
Letter of Credit Exposure shall be held and applied by Agent as security for the
reimbursement obligations in respect thereof, and, if any Letter of Credit shall
expire without being drawn, then the amount with respect to such Letter of
Credit shall be distributed to the Banks, on a pro rata basis in accordance with
this subpart, and (ii) the Indebtedness under any Hedge Agreement entered into
by a Borrower with any Bank, such amount to be based upon the net termination
obligation of Borrower under such Hedge Agreement; with such payment to be pro
rata between (i) and (ii) hereof; and

 

63



--------------------------------------------------------------------------------

(d) finally, any remaining surplus after all of the Secured Debt has been paid
in full, to Borrowers or to whomsoever shall be lawfully entitled thereto.

 

ARTICLE X. THE AGENT

 

The Banks authorize National City Bank and National City Bank hereby agrees to
act as agent for the Banks in respect of this Agreement upon the terms and
conditions set forth elsewhere in this Agreement, and upon the following terms
and conditions:

 

Section 10.1. Appointment and Authorization. Each Bank hereby irrevocably
appoints and authorizes Agent to take such action as agent on its behalf and to
exercise such powers hereunder as are delegated to Agent by the terms hereof,
together with such powers as are reasonably incidental thereto. Neither Agent
nor any of its affiliates, directors, officers, attorneys or employees shall be
liable for any action taken or omitted to be taken by it or them hereunder or in
connection herewith, except for its or their own gross negligence or willful
misconduct. Neither Agent nor any of its affiliates, directors, officers,
attorneys or employees shall (a) be liable for any action taken or omitted to be
taken by it or them hereunder or in connection herewith, except for its or their
own gross negligence or willful misconduct, or be responsible in any manner to
any of the Banks for the effectiveness, enforceability, genuineness, validity or
due execution of this Agreement or any other Loan Documents, (b) be under any
obligation to any of the Banks to ascertain or to inquire as to the performance
or observance or any of the terms, covenants or conditions hereof or thereof on
the part of Borrowers, or the financial condition of Borrowers, or (c) be liable
to any of the Companies for consequential damages resulting from any breach of
contract, tort or other wrong in connection with the negotiation, documentation,
administration or collection of the Loans or any of the Loan Documents.

 

Section 10.2. Note Holders. Agent may treat the payee of any Note as the holder
thereof until written notice of transfer shall have been filed with it, signed
by such payee and in form and substance satisfactory to Agent.

 

Section 10.3. Consultation with Counsel. Agent may consult with legal counsel
selected by it and shall not be liable for any action taken or suffered in good
faith by it in accordance with the opinion of such counsel.

 

Section 10.4. Documents. Agent shall not be under any duty to examine into or
pass upon the validity, effectiveness, genuineness or value of any Loan Document
or any other Related Writing furnished pursuant hereto or in connection herewith
or the value of any collateral obtained hereunder, and Agent shall be entitled
to assume that the same are valid, effective and genuine and what they purport
to be.

 

Section 10.5. Agent and Affiliates. With respect to the Loans, Agent shall have
the same rights and powers hereunder as any other Bank and may exercise the same
as though it were not Agent, and Agent and its affiliates may accept deposits
from, lend money to and generally engage in any kind of business with any
Company or any Affiliate.

 

64



--------------------------------------------------------------------------------

Section 10.6. Knowledge of Default. It is expressly understood and agreed that
Agent shall be entitled to assume that no Default or Event of Default has
occurred, unless Agent has been notified by a Bank in writing that such Bank
believes that a Default or Event of Default has occurred and is continuing and
specifying the nature thereof or has been notified by a Borrower pursuant to
Section 5.14 hereof.

 

Section 10.7. Action by Agent. Subject to the other terms and conditions hereof,
so long as Agent shall be entitled, pursuant to Section 10.6 hereof, to assume
that no Default or Event of Default shall have occurred and be continuing, Agent
shall be entitled to use its discretion with respect to exercising or refraining
from exercising any rights that may be vested in it by, or with respect to
taking or refraining from taking any action or actions that it may be able to
take under or in respect of, this Agreement. Agent shall incur no liability
under or in respect of this Agreement by acting upon any notice, certificate,
warranty or other paper or instrument believed by it to be genuine or authentic
or to be signed by the proper party or parties, or with respect to anything that
it may do or refrain from doing in the reasonable exercise of its judgment, or
that may seem to it to be necessary or desirable in the premises.

 

Section 10.8. Default Notices. In the event that Agent shall have acquired
actual knowledge of any Default or Event of Default, Agent shall promptly notify
the Banks and shall take such action and assert such rights under this Agreement
as the Required Banks shall direct and Agent shall inform the other Banks in
writing of the action taken. Agent may take such action and assert such rights
as it deems to be advisable, in its discretion, for the protection of the
interests of the holders of the Notes.

 

Section 10.9. Indemnification of Agent. The Banks agree to indemnify Agent (to
the extent not reimbursed by Borrowers) ratably, according to their respective
Overall Commitment Percentages, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against Agent in its capacity as agent in any way
relating to or arising out of this Agreement or any Loan Document or any action
taken or omitted by Agent with respect to this Agreement or any Loan Document,
provided that no Bank shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including attorneys’ fees) or disbursements resulting from Agent’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction, or from any action taken or omitted by Agent in any capacity other
than as agent under this Agreement or any other Loan Document.

 

Section 10.10. Successor Agent. Agent may resign as agent hereunder by giving
not fewer than thirty (30) days prior written notice to Borrowers and the Banks.
If Agent shall resign under this Agreement, then either (a) the Required Banks
shall appoint from among the Banks a successor agent for the Banks (with the
consent of Administrative Borrower so long as an Event of Default has not
occurred and which consent shall not be unreasonably withheld), or (b) if a
successor agent shall not be so appointed and approved within the thirty (30)
day period following Agent’s notice to the Banks of its resignation, then Agent
shall appoint a successor agent that shall serve as agent until such time as the
Required Banks appoint a successor agent. Upon its appointment, such successor
agent shall succeed to the rights, powers and duties as

 

65



--------------------------------------------------------------------------------

agent, and the term “Agent” shall mean such successor effective upon its
appointment, and the former agent’s rights, powers and duties as agent shall be
terminated without any other or further act or deed on the part of such former
agent or any of the parties to this Agreement.

 

Section 10.11. Other Agents. As used in this Agreement, the term “Agent” shall
only include Agent. The Syndication Agent or any Co-Documentation Agent shall
not have any rights, obligations or responsibilities hereunder in such capacity.

 

ARTICLE XI. MISCELLANEOUS

 

Section 11.1. Banks’ Independent Investigation. Each Bank, by its signature to
this Agreement, acknowledges and agrees that Agent has made no representation or
warranty, express or implied, with respect to the creditworthiness, financial
condition, or any other condition of any Company or with respect to the
statements contained in any information memorandum furnished in connection
herewith or in any other oral or written communication between Agent and such
Bank. Each Bank represents that it has made and shall continue to make its own
independent investigation of the creditworthiness, financial condition and
affairs of the Companies in connection with the extension of credit hereunder,
and agrees that Agent has no duty or responsibility, either initially or on a
continuing basis, to provide any Bank with any credit or other information with
respect thereto (other than such notices as may be expressly required to be
given by Agent to the Banks hereunder), whether coming into its possession
before the first Credit Event hereunder or at any time or times thereafter.

 

Section 11.2. No Waiver; Cumulative Remedies. No omission or course of dealing
on the part of Agent, any Bank or the holder of any Note in exercising any
right, power or remedy hereunder or under any of the Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy hereunder or under any of the
Loan Documents. The remedies herein provided are cumulative and in addition to
any other rights, powers or privileges held by operation of law, by contract or
otherwise.

 

Section 11.3. Amendments, Consents. No amendment, modification, termination, or
waiver of any provision of any Loan Document nor consent to any variance
therefrom, shall be effective unless the same shall be in writing and signed by
the Required Banks and then such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given. Anything
herein to the contrary notwithstanding, unanimous consent of the Banks shall be
required with respect to (a) any increase in the Commitments hereunder, (b) the
extension of maturity of the Notes, the payment date of interest or principal
thereunder, or the payment of commitment or other fees or amounts payable
hereunder, (c) any reduction in the rate of interest on the Notes, or in any
amount of principal or interest due on any Note, or the payment of commitment or
other fees hereunder or any change in the manner of pro rata application of any
payments made by Borrowers to the Banks hereunder, (d) any change in any
percentage voting requirement, voting rights, or the Required Banks definition
in this Agreement, (e) the release of any Borrower or Guarantor of Payment or of
any collateral in excess of Fifty Thousand Dollars ($50,000) securing the Debt
or any part thereof, or (f) any amendment to this Section 11.3 or Section 9.5
hereof. Notice of amendments or consents ratified by the Banks hereunder shall
be forwarded by Agent to all of the Banks.

 

66



--------------------------------------------------------------------------------

Section 11.4. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to a Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, if to a Bank, mailed or delivered to it, addressed to the
address of such Bank specified on the signature pages of this Agreement, or, as
to each party, at such other address as shall be designated by such party in a
written notice to each of the other parties. All notices, statements, requests,
demands and other communications provided for hereunder shall be deemed to be
given or made (i) when delivered or two Business Days after being deposited in
the mails with postage prepaid by registered or certified mail, addressed as
aforesaid, or (ii) when sent by facsimile with telephonic confirmation of
receipt, except that notices from a Borrower to Agent or the Banks pursuant to
any of the provisions hereof shall not be effective until received by Agent or
the Banks, as the case may be.

 

Section 11.5. Costs, Expenses and Taxes. Borrowers agree to pay on demand all
reasonable costs and expenses of Agent, including but not limited to, (a)
Related Expenses, (b) syndication, administration, travel and out-of-pocket
expenses, including but not limited to attorneys’ fees and expenses, of Agent in
connection with the preparation, negotiation and closing of the Loan Documents
and the administration of the Loan Documents, the collection and disbursement of
all funds hereunder and the other instruments and documents to be delivered
hereunder, (c) extraordinary expenses of Agent in connection with the
administration of the Loan Documents and the other instruments and documents to
be delivered hereunder, and (d) the fees and out-of-pocket expenses of special
counsel for Agent, with respect to the foregoing, and of local counsel, if any,
who may be retained by said special counsel with respect thereto. Borrowers also
agree to pay on demand all reasonable costs and expenses of Agent and the Banks,
including attorneys’ fees, in connection with the restructuring or enforcement
of the Debt, this Agreement or any Related Writing. In addition, Borrowers shall
pay any and all stamp and other taxes and fees payable or determined to be
payable in connection with the execution and delivery of the Loan Documents, and
the other instruments and documents to be delivered hereunder, and agree to hold
Agent and each Bank harmless from and against any and all liabilities with
respect to or resulting from any delay in paying or omission to pay such taxes
or fees.

 

Section 11.6. Indemnification. Each Borrower agrees to defend, indemnify and
hold harmless Agent and the Banks (and their respective affiliates, officers,
directors, attorneys, agents and employees) from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments and
suits of any kind or nature whatsoever (together with all reasonable costs and
expenses, including attorneys’ fees, and disbursements, incurred or made by
Agent or any Bank in relation thereto) that may be imposed on, incurred by or
asserted against Agent or any Bank, or any affiliate thereof, in connection with
(a) any investigative, administrative or judicial proceeding (whether or not
Agent or such Bank, or any affiliate thereof, shall be designated a party
thereto), or (b) any claim by any Person relating to or arising out of any Loan
Document or any actual or proposed use of proceeds of the Loans or any of the
Debt, or any activities of any Company or its Affiliates; provided that no Bank
nor Agent shall

 

67



--------------------------------------------------------------------------------

have the right to be indemnified under this Section 11.6 for its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction. All obligations provided for in this Section 11.6 shall survive
any termination of this Agreement.

 

Section 11.7. Obligations Several; No Fiduciary Obligations. The obligations of
the Banks hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by Agent or the Banks pursuant hereto shall be
deemed to constitute Agent or the Banks a partnership, association, joint
venture or other entity. No default by any Bank hereunder shall excuse the other
Banks from any obligation under this Agreement; but no Bank shall have or
acquire any additional obligation of any kind by reason of such default. The
relationship among Borrowers, Agent and the Banks with respect to the Loan
Documents and the Related Writings is and shall be solely that of debtors and
creditors, respectively, and neither Agent nor any Bank shall have any fiduciary
obligation toward any Credit Party with respect to any such documents or the
transactions contemplated thereby.

 

Section 11.8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

 

Section 11.9. Binding Effect; Borrowers’ Assignment. This Agreement shall become
effective when it shall have been executed by each Borrower, Agent and each Bank
and thereafter shall be binding upon and inure to the benefit of each Borrower,
Agent and each of the Banks and their respective successors and assigns, except
that no Borrower shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of Agent and all of the Banks.

 

Section 11.10. Bank Assignments.

 

(a) Assignments of Commitments. Each Bank shall have the right at any time or
times to assign to an Eligible Transferee (other than to a Bank that shall not
be in compliance with this Agreement or to a Borrower or an Affiliate of a
Company), without recourse, all or a percentage of all of the following: (i)
such Bank’s Commitment, (ii) all Loans made by that Bank, (iii) such Bank’s
Notes, and (iv) such Bank’s interest in any Letter of Credit or Swing Loan, and
any participation purchased pursuant to Section 2.2(b), 2.4(c) or 9.5 hereof.
Each Bank shall at all times maintain the same Applicable Commitment Percentage
(as rounded to the sixth decimal) with respect to both the Revolving Credit
Commitment and the Term Loan Commitment.

 

(b) Prior Consent. No assignment may be consummated pursuant to this Section
11.10 without the prior written consent of Administrative Borrower and Agent
(other than an assignment by any Bank to another Bank or to any affiliate of
such Bank which affiliate is either wholly-owned by a Bank or is wholly-owned by
a Person that wholly owns, either directly or indirectly, such Bank), which
consent of Administrative Borrowers and Agent shall not be unreasonably
withheld; provided, however, that, Administrative Borrower’s consent shall not
be required if, at the time of the proposed assignment, any Default or Event of
Default shall then

 

68



--------------------------------------------------------------------------------

exist. Anything herein to the contrary notwithstanding, any Bank may at any time
make a collateral assignment of all or any portion of its rights under the Loan
Documents to a Federal Reserve Bank, and no such assignment shall release such
assigning Bank from its obligations hereunder.

 

(c) Minimum Amount. Each such assignment shall be in a minimum amount of the
lesser of Two Million Five Hundred Thousand Dollars ($2,500,000) of the
assignor’s Commitment and interest herein, or the entire amount of the
assignor’s Commitment and interest herein.

 

(d) Assignment Fee. Unless the assignment shall be to an affiliate of the
assignor or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the assignor or the assignee shall remit to Agent,
for its own account, an administrative fee of Three Thousand Five Hundred
Dollars ($3,500).

 

(e) Assignment Agreement. Unless the assignment shall be due to merger of the
assignor or a collateral assignment for regulatory purposes, the assignor shall
(i) cause the assignee to execute and deliver to Administrative Borrower and
Agent an Assignment Agreement, and (ii) execute and deliver, or cause the
assignee to execute and deliver, as the case may be, to Agent such additional
amendments, assurances and other writings as Agent may reasonably require.

 

(f) Non-U.S. Assignee. If the assignment is to be made to an assignee that is
organized under the laws of any jurisdiction other than the United States or any
state thereof, the assignor Bank shall cause such assignee, at least five
Business Days prior to the effective date of such assignment, (i) to represent
to the assignor Bank (for the benefit of the assignor Bank, Agent and Borrowers)
that under applicable law and treaties no taxes will be required to be withheld
by Agent, Borrowers or the assignor with respect to any payments to be made to
such assignee in respect of the Loans hereunder, (ii) to furnish to the assignor
(and, in the case of any assignee registered in the Register (as defined below),
Agent and Borrowers) either (A) U.S. Internal Revenue Service Form W-8ECI or
W-8BEN or (B) United States Internal Revenue Service Form W-8 or W-9, as
applicable (wherein such assignee claims entitlement to complete exemption from
U.S. federal withholding tax on all interest payments hereunder), and (iii) to
agree (for the benefit of the assignor, Agent and Borrowers) to provide to the
assignor Bank (and, in the case of any assignee registered in the Register, to
Agent and Borrowers) a new Form W-8ECI or Form W-8BEN or Form W-8 or W-9, as
applicable, upon the expiration or obsolescence of any previously delivered form
and comparable statements in accordance with applicable U.S. laws and
regulations and amendments duly executed and completed by such assignee, and to
comply from time to time with all applicable U.S. laws and regulations with
regard to such withholding tax exemption.

 

(g) Deliveries by Borrowers. Upon satisfaction of all applicable requirements
specified in subsections (a) through (f) above, Borrowers shall execute and
deliver (i) to Agent, the assignor and the assignee, any consent or release (of
all or a portion of the obligations of the assignor) required to be delivered by
Borrowers in connection with the Assignment Agreement, and (ii) to the assignee
and the assignor, if applicable, an appropriate Note or Notes. After delivery of
the new Note or Notes, the assignor’s Note or Notes being replaced shall be
returned to Borrowers marked “replaced”.

 

69



--------------------------------------------------------------------------------

(h) Effect of Assignment. Upon satisfaction of all applicable requirements set
forth in subsections (a) through (g) above, and any other condition contained in
this Section 11.10, (i) the assignee shall become and thereafter be deemed to be
a “Bank” for the purposes of this Agreement, (ii) the Assignor shall be released
from its obligations hereunder to the extent that its interest has been
assigned, (iii) in the event that the assignor’s entire interest has been
assigned, the assignor shall cease to be and thereafter shall no longer be
deemed to be a “Bank”, and (iv) the signature pages hereto and Schedule 1 hereto
shall be automatically amended, without further action, to reflect the result of
any such assignment.

 

(i) Agent to Maintain Register. Agent shall maintain at the address for notices
referred to in Section 11.4 hereof a copy of each Assignment Agreement delivered
to it and a register (the “Register”) for the recordation of the names and
addresses of the Banks and the Commitment of, and principal amount of the Loans
owing to, each Bank from time to time. The entries in the Register shall be
conclusive, in the absence of demonstrable error, and Borrowers, Agent and the
Banks may treat each Person whose name is recorded in the Register as the owner
of the Loan recorded therein for all purposes of this Agreement. The Register
shall be available for inspection by Borrowers or any Bank at any reasonable
time and from time to time upon reasonable prior notice.

 

Section 11.11. Sale of Participations. Any Bank may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time sell participations to one or more Eligible Transferees or an affiliate of
such Bank (each a “Participant”) in all or a portion of its rights or
obligations under this Agreement and the other Loan Documents (including,
without limitation, all or a portion of the Commitment and the Loans and
participations owing to it and the Note held by it); provided, that:

 

(a) any such Bank’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;

 

(b) such Bank shall remain solely responsible to the other parties hereto for
the performance of such obligations;

 

(c) the parties hereto shall continue to deal solely and directly with such Bank
in connection with such Bank’s rights and obligations under this Agreement and
each of the other Loan Documents;

 

(d) such Participant shall be bound by the provisions of Section 9.5 hereof, and
the Bank selling such participation shall obtain from such Participant a written
confirmation of its agreement to be so bound; and

 

(e) no Participant (unless such Participant is itself a Bank) shall be entitled
to require such Bank to take or refrain from taking action under this Agreement
or under any other Loan

 

70



--------------------------------------------------------------------------------

Document, except that such Bank may agree with such Participant that such Bank
will not, without such Participant’s consent, take action of the type described
as follows:

 

(i) increase the portion of the participation amount of any Participant over the
amount thereof then in effect, or extend the Commitment Period, without the
written consent of each Participant affected thereby; or

 

(ii) reduce the principal amount of or extend the time for any payment of
principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest on any Loan, or reduce the commitment fee, without the
written consent of each Participant affected thereby.

 

Borrowers agree that any Bank that sells participations pursuant to this Section
11.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided, however, that the obligations of
Borrowers shall not increase as a result of such transfer and Borrowers shall
have no obligation to any Participant.

 

Section 11.12. Severability of Provisions; Captions; Attachments. Any provision
of this Agreement that shall be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to Sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.

 

Section 11.13. Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof.

 

Section 11.14. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

 

Section 11.15. Governing Law; Submission to Jurisdiction. This Agreement, each
of the Notes and any Related Writing shall be governed by and construed in
accordance with the laws of the State of Ohio and the respective rights and
obligations of Borrowers and the Banks shall be governed by Ohio law, without
regard to principles of conflict of laws. Each Borrower hereby irrevocably
submits to the non-exclusive jurisdiction of any Ohio state or federal court
sitting in Cleveland, Ohio, over any action or proceeding arising out of or
relating to this Agreement, the Debt or any Related Writing, and each Borrower
hereby irrevocably agrees that all claims in respect of such action or
proceeding may be heard and determined in such Ohio state or federal court. Each
Borrower, on behalf of itself and its Subsidiaries, hereby irrevocably

 

71



--------------------------------------------------------------------------------

waives, to the fullest extent permitted by law, any objection it may now or
hereafter have to the laying of venue in any action or proceeding in any such
court as well as any right it may now or hereafter have to remove such action or
proceeding, once commenced, to another court on the grounds of FORUM NON
CONVENIENS or otherwise. The parties hereto each agree that a final,
nonappealable judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law.

 

Section 11.16. JURY TRIAL WAIVER. EACH BORROWER, AGENT AND EACH BANK, TO THE
EXTENT PERMITTED BY LAW, HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
BORROWERS, AGENT AND THE BANKS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION
WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR
AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS
RELATED THERETO.

 

[Remainder of page is intentionally blank.]

 

72



--------------------------------------------------------------------------------

Executed and delivered as of the date first set forth above in Dayton, Ohio.

 

Address:   

4032 Linden Avenue

Dayton, OH 45432

Attention: David Gutridge

Fax: (937) 252-8240

  MTC TECHNOLOGIES, INC., a Delaware corporation        By:  

 

/s/ Michael Gearhardt

--------------------------------------------------------------------------------

       Name:   Michael Gearhardt        Title:   Senior Vice President and Chief
Financial Officer Address:   

4032 Linden Avenue

Dayton, OH 45432

Attention: David Gutridge

Fax: (937) 252-8240

  MTC TECHNOLOGIES, INC., an Ohio corporation        By:  

 

/s/ Michael Gearhardt

--------------------------------------------------------------------------------

       Name:   Michael Gearhardt        Title:   Senior Vice President and Chief
Financial Officer Address:   

629 Euclid Avenue

LOC. 01-3034

Cleveland, Ohio 44114

Attention: Capital Markets Division

  - Loan Syndications

Fax: (216) 222-7079

 

NATIONAL CITY BANK,

    as Agent and as a Bank

       By:  

 

/s/ Neal J. Hinker

--------------------------------------------------------------------------------

       Name:   Neal J. Hinker        Title:   Senior Vice President Address:   

200 West Second Street

16th Floor

Winston-Salem, NC 27101

Attention: Robert Bass

Fax: (336) 733-2740

  BRANCH BANKNG AND TRUST COMPANY, as Syndication Agent and as a Bank        By:
 

 

/s/ Roberts A. Bass

--------------------------------------------------------------------------------

       Name:   Roberts A. Bass        Title:   Senior Vice President Address:   

34 North Main Street

Dayton OH 45402

Attention: Michael Dunlavey

Fax: (937) 586-7695

 

KEYBANK NATIONAL ASSOCIATION,

    as Co-Documentation Agent and as a Bank

              By:  

 

/s/ R. Michael Dunlavey

--------------------------------------------------------------------------------

       Name:   R. Michael Dunlavey        Title:   Vice President



--------------------------------------------------------------------------------

Address:   

110 North Main Street

Dayton, OH 45402

Attention: Michael Lopez

Fax: (937) 227-6454

 

FIFTH THIRD BANK,

    as Co-Documentation Agent and as a Bank

`             By:  

 

/s/ Michael Lopez

--------------------------------------------------------------------------------

       Name:  

Michael Lopez

       Title:  

Assistant Vice President

Address:   

40 North Main Street

Dayton, OH 45423

Attention: Lisa Huelskamp

Fax: (937) 449-4885

  JPMORGAN CHASE BANK, N.A.        By:  

 

/s/ John B. Middelberg

--------------------------------------------------------------------------------

       Name:  

John B. Middelberg

       Title:  

Senior Vice President

Address:   

9100 Centre Pointe Drive

Suite 240

West Chester, OH 45069

Attention: Steven T. Siple

Fax: (513) 942-4904

  COMERICA BANK        By:  

 

/s/ Mark G. Conen

--------------------------------------------------------------------------------

       Name:  

Mark G. Conen

       Title:  

First Vice President

Address:   

201 East Fifth Street

Cincinnati, OH 45202

Attention: Kristina McAneny

Fax: (513) 651-8952

  PNC BANK, N.A.        By:  

 

/s/ Christopher T. Belletti

--------------------------------------------------------------------------------

       Name:  

Christopher T. Belletti

       Title:  

Vice President